18-10509-shl    Doc 1045   Filed 08/29/19 Entered 08/29/19 16:04:03        Main Document
                                         Pg 1 of 56




            THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS OF
           THE PLAN. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR
             APPROVAL TO THE BANKRUPTCY COURT BUT HAS NOT YET BEEN
                        APPROVED BY THE BANKRUPTCY COURT.


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


  In re:                                          Chapter 11

  FIRESTAR DIAMOND, INC., FANTASY, INC.,          No. 18-10509 (SHL)
  and OLD AJ, INC. (f/k/a A. JAFFE, INC.),
                                                  (Jointly Administered)
                      Debtors.



                            DISCLOSURE STATEMENT
                      FOR TRUSTEE’S JOINT CHAPTER 11 PLAN




                                                                    JENNER & BLOCK LLP
                                                                            Marc Hankin
                                                                             Carl Wedoff
                                                                       919 Third Avenue
                                                               New York, New York 10022
                                                                           (212) 891-1600

                                                     Angela Allen (admitted pro hac vice)
                                                                 353 North Clark Street
                                                                 Chicago, Illinois 60654
                                                                         (312) 222-9350

                                                         Counsel for the Chapter 11 Trustee
18-10509-shl   Doc 1045   Filed 08/29/19 Entered 08/29/19 16:04:03   Main Document
                                        Pg 2 of 56


       RICHARD LEVIN, NOT INDIVIDUALLY BUT SOLELY IN HIS CAPACITY AS
 CHAPTER 11 TRUSTEE (THE “CHAPTER 11 TRUSTEE”) OF THE ABOVE-CAPTIONED
 DEBTORS, BELIEVES THAT THE TRUSTEE’S CHAPTER 11 PLAN OF LIQUIDATION
 ATTACHED AS EXHIBIT A TO THIS DISCLOSURE STATEMENT IS IN THE BEST INTERESTS
 OF CREDITORS AND URGES ALL HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT
 THE PLAN.

       THIS DISCLOSURE STATEMENT AND ITS RELATED DOCUMENTS ARE THE ONLY
 DOCUMENTS APPROVED BY THE BANKRUPTCY COURT TO BE USED IN CONNECTION
 WITH THE SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN. THE CHAPTER
 11 TRUSTEE HAS NOT AUTHORIZED REPRESENTATIONS CONCERNING THE DEBTORS,
 THE ESTATES, OR THE VALUE OF THEIR ASSETS, EXCEPT AS EXPLICITLY SET FORTH IN
 THIS DISCLOSURE STATEMENT.

      THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN
 AND IS NOT INTENDED TO REPLACE A CAREFUL AND DETAILED REVIEW AND
 ANALYSIS OF THE PLAN. THIS DISCLOSURE STATEMENT IS INTENDED ONLY TO AID
 AND SUPPLEMENT SUCH REVIEW OF THE PLAN. THIS DISCLOSURE STATEMENT IS
 QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MORE DETAILED PROVISIONS SET
 FORTH IN THE PLAN. IN THE EVENT OF A CONFLICT BETWEEN THE PLAN AND THIS
 DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL GOVERN.

       ALL HOLDERS OF CLAIMS ARE ENCOURAGED TO REVIEW THE FULL TEXT OF
 THE PLAN AND THE EXHIBITS TO THE PLAN AND TO READ THIS ENTIRE DISCLOSURE
 STATEMENT CAREFULLY BEFORE DECIDING WHETHER TO VOTE TO ACCEPT THE
 PLAN.

      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS
 OF THE DATE HEREOF. THE DELIVERY OF THIS DISCLOSURE STATEMENT DOES NOT
 IMPLY THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AT ANY TIME
 AFTER THE DATE HEREOF, AND THE CHAPTER 11 TRUSTEE DOES NOT ASSUME ANY
 OBLIGATION TO UPDATE THIS DISCLOSURE STATEMENT FOR EVENT OR
 INFORMATION ARISING AFTER THE DATE HEREOF.

       HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
 DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, OR TAX
 ADVICE. EACH SUCH HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS,
 FINANCIAL, AND TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THIS
 SOLICITATION, THE PLAN, AND THE TRANSACTIONS CONTEMPLATED THEREBY.

       THIS DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED AS AN ADMISSION
 OR STIPULATION AS TO ANY CONTESTED MATTER, ADVERSARY PROCEEDING, OR
 OTHER ACTION OR THREATENED ACTION BUT AS A STATEMENT MADE IN
 SETTLEMENT NEGOTIATIONS.
18-10509-shl              Doc 1045              Filed 08/29/19 Entered 08/29/19 16:04:03                                          Main Document
                                                              Pg 3 of 56


                                                          TABLE OF CONTENTS


        PRELIMINARY STATEMENT, DEFINITIONS, AND CONSTRUCTION ............................... 1
        INTRODUCTION AND OVERVIEW ............................................................................................ 1
   A.        Introduction ........................................................................................................................ 1
   B.        Disclaimers ......................................................................................................................... 2
   C.        An Overview of the Chapter 11 Process............................................................................. 3
             HISTORY, ORGANIZATION AND ACTIVITIES OF THE DEBTOR .................................... 5
   A.        Overview of the Debtors and their Operations .................................................................. 5
        1.         Introduction ............................................................................................................................ 5
        2.         Prepetition Business Operations .......................................................................................... 5
        3.         Circumstances Leading to the Commencement of the Chapter 11 Cases ...................... 6
   B.        The Commencement of the Chapter 11 Cases .................................................................... 8
        1.         Financing and Significant Indebtedness ............................................................................. 9
   C.        First Day Motions and Other Relief.................................................................................... 9
        1.         Joint Administration .............................................................................................................. 9
        2.         Cash Management ................................................................................................................. 9
        3.         Cash Collateral Use .............................................................................................................. 10
        4.         Employee Obligations ......................................................................................................... 10
   D.        Appointment of Examiner ................................................................................................ 10
   E.        Appointment of the Chapter 11 Trustee ........................................................................... 11
   F.        Jaffe Business Sale ............................................................................................................. 11
   G.        Public Sales ....................................................................................................................... 12
   H.        Private Sales ...................................................................................................................... 12
   I.        Bar Dates for Filing Proofs of Claim ................................................................................. 13
   J.        Litigation ........................................................................................................................... 13
             DESCRIPTION OF THE PLAN.................................................................................................. 14
        ADMINISTRATIVE CLAIMS, PROFESSIONAL FEES, AND PRIORITY TAX CLAIMS .... 14
   A.        Administrative Claims...................................................................................................... 15
   B.        Professional Fee Claims .................................................................................................... 15
   C.        Priority Tax Claims ........................................................................................................... 15




                                                                              ii
18-10509-shl               Doc 1045             Filed 08/29/19 Entered 08/29/19 16:04:03                                         Main Document
                                                              Pg 4 of 56


      CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND EQUITY
 INTERESTS ............................................................................................................................................... 15
     A.        Summary........................................................................................................................... 15
     B.        The Convenience Class ..................................................................................................... 16
     C.        Classification and Treatment of Claims Against the Debtors .......................................... 17
          1.        Class 1—Secured Tax Claims ............................................................................................. 17
          2.        Class 2—Secured Reimbursement Claims ........................................................................ 18
          3.        Class 3—Priority Non-Tax Claims..................................................................................... 18
          4.        Class 4—Convenience Claims ............................................................................................ 19
          5.        Class 5—Allowed General Unsecured Claims................................................................. 19
          6.        Class 6—Subordinated Claims ........................................................................................... 20
          7.        Class 7—Interests ................................................................................................................. 20
               ACCEPTANCE OR REJECTION OF THE PLAN ................................................................... 20
     A.        Who May Vote .................................................................................................................. 20
     B.        Acceptance by Impaired Class ......................................................................................... 20
     C.        Presumed Acceptance or Rejection of the Plan ................................................................ 21
     D.        Nonconsensual Confirmation........................................................................................... 21
     E.        How to Vote ...................................................................................................................... 21
                 MEANS FOR IMPLEMENTATION OF THE PLAN .......................................................... 22
     A.        Joint Chapter 11 Plan ........................................................................................................ 22
     B.        The Liquidating Trust ....................................................................................................... 22
     C.        Dissolution of the Debtors ................................................................................................ 22
     D.        Vesting and Transfer of Assets to the Liquidating Trust ................................................. 22
     E.        Retained Causes of Action ................................................................................................ 23
     F.        Payment of Liquidating Trust Operating Expenses ......................................................... 23
     G.        Beneficiaries of Trust Proceeds ......................................................................................... 23
     H.        Liquidating Trust Agreement ........................................................................................... 24
     I.        Power and Authority of Liquidating Trustee in Accordance with the Liquidating Trust
               Agreement ........................................................................................................................ 24
     J.        Termination of the Liquidating Trust............................................................................... 24
     K.        Full and Final Satisfaction ................................................................................................ 24
     L.        Distribution Procedures.................................................................................................... 25


                                                                             iii
18-10509-shl              Doc 1045              Filed 08/29/19 Entered 08/29/19 16:04:03                                          Main Document
                                                              Pg 5 of 56


        1.         Disbursing Agent ................................................................................................................. 25
        2.         Source of Distributions ........................................................................................................ 25
        3.         Distribution Dates ................................................................................................................ 25
        4.         Manner of Cash Payments .................................................................................................. 25
        5.         Claims Payable by Third Parties ........................................................................................ 25
        6.         No Distributions On Account of Disputed Claims ......................................................... 26
        7.         Transmittal of Distributions and Notices ......................................................................... 26
        8.         Record Date ........................................................................................................................... 26
   M. Resolution of Disputed Claims ......................................................................................... 26
        1.         Allowance and Disallowance of Claims ........................................................................... 26
        2.         Liquidating Trustee’s Authority ........................................................................................ 27
        3.         Adjustment to Claims Without Objection ........................................................................ 27
   N.        Reserve Provisions for Disputed Claims .......................................................................... 27
        1.         Establishment of Disputed Claims Reserves .................................................................... 27
        2.         Amounts to be Reserved ..................................................................................................... 27
        3.         Distribution ........................................................................................................................... 27
        4.         Termination of Disputed Claims Reserves ....................................................................... 28
   O.        Allocation of Distributions ............................................................................................... 28
   P.        Unclaimed Property ......................................................................................................... 28
   Q.        Setoffs ................................................................................................................................ 28
   R.        No Distributions on Late-Filed Claims............................................................................. 29
   S.        No Postpetition Interest on Claims .................................................................................. 29
   T.        Claims Paid by Third Parties ............................................................................................ 29
   U.        Federal Income Tax Compliance; Withholding................................................................ 29
        1.         Tax Treatment of Liquidating Trust .................................................................................. 29
        2.         Tax Reporting and Compliance ......................................................................................... 30
        3.         Payment of Taxes ................................................................................................................. 30
   V.        No De Minimis Distributions ............................................................................................ 31
   W. United States Trustee Fees ................................................................................................ 31
   X.        Books and Records............................................................................................................ 31
   Y.        Remaining Cash ...............................................................Error! Bookmark not defined.
             TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ................... 31


                                                                             iv
18-10509-shl             Doc 1045             Filed 08/29/19 Entered 08/29/19 16:04:03                                      Main Document
                                                            Pg 6 of 56


    A.      Assumption and Rejection of Executory Contracts and Unexpired Leases..................... 31
    B.      Claims Based on Rejection of Executory Contracts or Unexpired Leases........................ 32
    C.      Reservation of Rights ........................................................................................................ 32
     CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND TO THE
 EFFECTIVE DATE ................................................................................................................................... 33
    A.      Conditions to Confirmation of the Plan ........................................................................... 33
    B.      Conditions to Consummation .......................................................................................... 33
    C.      Waiver of Conditions........................................................................................................ 33
    D.      Effect of Failure of Conditions to Consummation ........................................................... 34
    E.      Effective Date .................................................................................................................... 34
           PLAN CONFIRMATION ............................................................................................................ 34
    A.      Objections to Confirmation .............................................................................................. 34
    B.      Hearing on Confirmation ................................................................................................. 34
           EFFECTS OF CONSUMMATION ............................................................................................. 34
    A.      Binding Effect of Plan ....................................................................................................... 35
    B.      Exculpation ....................................................................................................................... 36
    C.      Release .............................................................................................................................. 37
    D.      Injunction .......................................................................................................................... 37
    E.      Post-Consummation Liability of Liquidating Trustee and PNB ...................................... 37
    F.      PNB as Consulting Creditor ............................................................................................. 38
    G.      Insurance........................................................................................................................... 38
    H.      Implementation ................................................................................................................ 38
               RETENTION OF JURISDICTION .......................................................................................... 38
               MISCELLANEOUS .................................................................................................................. 39
    A.      Modification of Plan ......................................................................................................... 39
    B.      Liquidating Trustee’s Plan Interpretation ........................................................................ 39
    C.      Plan Supplement ............................................................................................................... 39
    D.      Conflicts ............................................................................................................................ 39
    E.      Notices .............................................................................................................................. 40
    F.      Writings ............................................................................................................................ 40
    G.      Reservation of Rights ........................................................................................................ 40



                                                                          v
18-10509-shl               Doc 1045             Filed 08/29/19 Entered 08/29/19 16:04:03                                         Main Document
                                                              Pg 7 of 56


   H.        Additional Documents ..................................................................................................... 41
   I.        Successors and Assigns .................................................................................................... 41
   J.        Certain Actions ................................................................................................................. 41
   K.        Severability of Plan Provisions. ........................................................................................ 41
   L.        Governing Law. ................................................................................................................ 42
   M. Exhibits. ............................................................................................................................ 42
   N.        Computation of Time ....................................................................................................... 42
             RISK FACTORS ............................................................................................................................ 42
                BEST INTEREST OF CREDITORS TEST .............................................................................. 42
   A.        Chapter 7........................................................................................................................... 42
   B.        Liquidation Analysis ........................................................................................................ 43
                CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ...................... 44
   A.        Consequences to Debtors.................................................................................................. 44
   B.        Federal Income Tax Treatment of the Liquidating Trust ................................................. 45
        1.          Classification of Liquidating Trust .................................................................................... 45
        2.          Tax Reporting ....................................................................................................................... 45
   C.        Consequence to Holders of Claims .................................................................................. 45
        1.          Holders of Claims ................................................................................................................ 46
        2.          Distributions in Discharge of Accrued but Unpaid Interest .......................................... 46
        3.          Character of Gain or Loss; Tax Basis; Holding Period.................................................... 47
   D.        Consequences to Holders of Interests .............................................................................. 47
   E.        Withholding ...................................................................................................................... 47
                CONCLUSION ......................................................................................................................... 48




                                                                             vi
18-10509-shl        Doc 1045       Filed 08/29/19 Entered 08/29/19 16:04:03          Main Document
                                                 Pg 8 of 56


             PRELIMINARY STATEMENT, DEFINITIONS, AND CONSTRUCTION

        Richard Levin, the chapter 11 trustee of the Debtors (the “Chapter 11 Trustee”),
 respectfully submits this disclosure statement (the “Disclosure Statement”) under chapter 11 of
 the Bankruptcy Code in support of the Chapter 11 Trustee’s Joint Plan of Liquidation (the “Plan”).

        The definitions set forth in Section 1.1 of the Plan apply to capitalized terms used herein.
 The rules of construction set forth in Section 1.2 of the Plan apply to this Disclosure Statement.

             INTRODUCTION AND OVERVIEW

             A.    Introduction

        This Disclosure Statement sets forth certain information regarding the prepetition
 operating and financial history of Firestar Diamond, Inc. (“Firestar”), Fantasy, Inc. (“Fantasy”),
 and Old AJ, Inc. (formerly known as A. Jaffe, Inc.) (“Old AJ,” and together with Firestar and
 Fantasy, the “Debtors”), the events leading up to the commencement of the Chapter 11 Cases,
 events that have occurred during the Chapter 11 Cases, and the anticipated liquidation of the
 Debtors if the Plan is confirmed and becomes effective. This Disclosure Statement also describes
 terms and provisions of the Plan, including, among other things, certain effects of Confirmation
 of the Plan, certain risk factors, certain alternatives to the Plan, and the manner in which
 Distributions will be made under the Plan.

        The following table briefly summarizes the classification and treatment of Claims under
 the Plan. For a summary of the estimates of the Claims against the Debtors, see Section VI below.
 For a more detailed description of the classification and treatment of Claims under the Plan, see
 Sections V and VI below.

     Class    Designation                   Status        Voting Status                 Approx. %
                                                                                        Recovery
        1.    Secured Tax Claims            Unimpaired    Deemed to accept the          100%
                                                          Plan and not entitled to
                                                          vote
        2.    Secured Reimbursement         Unimpaired    Deemed to accept the          100%
              Claims                                      Plan and not entitled to
                                                          vote
        3.    Priority Non-Tax Claims       Unimpaired    Deemed to accept the          100%
                                                          Plan and not entitled to
                                                          vote
        4.    Convenience Claims            Unimpaired    Deemed to accept the          100%1
                                                          Plan and not entitled to
                                                          vote


 1 Claims will be paid 100% of the lower of the Allowed Claim amount or the Convenience Threshold
 (defined in sections VI.B and VI.C.4 below).
18-10509-shl       Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03         Main Document
                                              Pg 9 of 56


  Class     Designation                   Status         Voting Status                Approx. %
                                                                                      Recovery
      5.    Allowed General Unsecured     Impaired       Entitled to vote             [•]%
            Claims
      6.    Subordinated Claims           Impaired       Deemed to reject the Plan    0%
                                                         and not entitled to vote
      7.    Interests                     Impaired       Deemed to reject the Plan    0%
                                                         and not entitled to vote


        The Plan establishes the Liquidating Trust, which will, among other things, complete the
 liquidation of the Debtors and their Estates, administer Distributions in accordance with the Plan
 and the Liquidating Trust Agreement, and prosecute or otherwise resolve the Retained Causes of
 Action. The Chapter 11 Trustee believes that the Plan is in the best interest of the Debtors’
 creditors and stakeholders.

         On [•], 2019, the Bankruptcy Court entered an order approving this Disclosure Statement
 as containing adequate information to permit a hypothetical reasonable investor to make an
 informed judgment about the Plan, in accordance with Bankruptcy Code section 1125. See
 Dkt. [•]. The Bankruptcy Court has not considered the Plan itself or conducted a detailed
 investigation into the contents of this Disclosure Statement.

        Your vote on the Plan is important. Absent acceptance of the Plan, there may be
 protracted delays or a chapter 7 liquidation. These alternatives may not provide for distribution
 of as much value to Holders of Allowed Claims as does the Plan. Accordingly, the Chapter 11
 Trustee urges you to accept the Plan by completing and returning the enclosed ballot(s) no later
 than November 8, 2019 at 5:00 p.m. Eastern Time.

           B.     Disclaimers

       NO REPRESENTATIONS ABOUT THE DEBTORS, PARTICULARLY ABOUT THE
 VALUE OF THE DEBTORS’ OR ESTATES’ PROPERTY, ARE AUTHORIZED BY THE CHAPTER
 11 TRUSTEE OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
 REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE ACCEPTANCE OR REJECTION
 OF THE PLAN OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT
 SHOULD NOT BE RELIED UPON BY ANY PARTY. ANY ADDITIONAL REPRESENTATION
 OR INDUCEMENT SHOULD BE REPORTED TO COUNSEL FOR THE CHAPTER 11 TRUSTEE
 WHO, IN TURN, WILL PROVIDE THE INFORMATION TO THE BANKRUPTCY COURT OR
 TAKE OTHER APPROPRIATE ACTION.

      THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT
 BEEN SUBJECT TO A CERTIFIED AUDIT. FOR THE FOREGOING REASON, AS WELL AS
 BECAUSE OF THE IMPOSSIBILITY OF MAKING ASSUMPTIONS, ESTIMATES, AND
 PROJECTIONS INTO THE FUTURE WITH CERTAINTY, THE CHAPTER 11 TRUSTEE IS
 UNABLE TO WARRANT OR REPRESENT THAT THE INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT IS COMPLETE AND ACCURATE, ALTHOUGH REASONABLE


                                                   2
18-10509-shl      Doc 1045       Filed 08/29/19 Entered 08/29/19 16:04:03               Main Document
                                              Pg 10 of 56


 AND APPROPRIATE EFFORT HAS BEEN MADE TO PRESENT COMPLETE AND ACCURATE
 INFORMATION. THE RECORDS THAT WERE KEPT BY THE DEBTORS RELIED ON
 INTERNAL BOOKKEEPING FOR THEIR ACCURACY. THE RECORDS KEPT BY THE
 DEBTORS ARE NOT WARRANTED OR REPRESENTED TO BE FREE OF ANY INACCURACY.
 HOWEVER, REASONABLE EFFORT HAS BEEN MADE TO PRESENT ACCURATE
 INFORMATION IN THIS DISCLOSURE STATEMENT. COUNSEL TO THE CHAPTER 11
 TRUSTEE HAS NOT INDEPENDENTLY VERIFIED ANY OF THE INFORMATION PROVIDED
 BY THE DEBTORS’ BOOKS AND RECORDS AND DOES NOT MAKE ANY
 REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRUTH OR ACCURACY OF
 ANY OF THE INFORMATION PRESENTED.

       CERTAIN STATEMENTS IN THIS DISCLOSURE STATEMENT ARE BASED UPON
 ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH
 STATEMENTS WILL REFLECT ACTUAL OUTCOMES. THIS DISCLOSURE STATEMENT
 MAY NOT BE RELIED UPON BY ANY PERSONS FOR ANY PURPOSE OTHER THAN BY
 HOLDERS OF CLAIMS ENTITLED TO VOTE FOR WHETHER TO VOTE TO ACCEPT OR
 REJECT THE PLAN, AND NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN
 ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN ANY
 PROCEEDING INVOLVING THE CHAPTER 11 TRUSTEE, THE DEBTORS, OR ANY OTHER
 PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR LEGAL EFFECTS OF
 THE LIQUIDATION ON THE DEBTORS OR THE HOLDERS OF CLAIMS.

       ALL PARTIES ENTITLED TO VOTE ON THE PLAN ARE URGED TO REVIEW IN FULL
 THE PLAN AND THIS DISCLOSURE STATEMENT TOGETHER WITH ALL EXHIBITS
 ATTACHED THERETO, BEFORE VOTING ON THE PLAN, AND TO CONSULT LEGAL
 COUNSEL BEFORE VOTING TO ENSURE COMPLETE UNDERSTANDING OF THEIR
 TREATMENT UNDER THE PLAN. THIS DISCLOSURE STATEMENT IS INTENDED FOR THE
 SOLE USE OF HOLDERS OF CLAIMS TO ENABLE THEM TO MAKE AN INFORMED
 DECISION ABOUT THE PLAN.

       EACH HOLDER OF A CLAIM IS URGED TO CONSULT ITS OWN TAX ADVISOR AS
 TO THE CONSEQUENCES OF THE PLAN TO IT UNDER FEDERAL AND APPLICABLE
 STATE, LOCAL, AND FOREIGN TAX LAWS. THE CHAPTER 11 TRUSTEE MAKES NO
 WARRANTIES OR REPRESENTATIONS REGARDING THE TAX IMPACT OF THE PLAN ON
 ANY HOLDER.

      THE CHAPTER 11 TRUSTEE BELIEVES THAT THE PLAN IS FEASIBLE, FAIR AND
 EQUITABLE, AND IN THE BEST INTEREST OF CREDITORS.

         C.      An Overview of the Chapter 11 Process

         Chapter 11 of the Bankruptcy Code allows for a debtor to wind down its operations and
 liquidate its assets in an orderly fashion for the benefit of its creditors and other parties in interest.
 The commencement of a chapter 11 case creates an estate comprising all of the legal and equitable
 interests of the debtor as of the date the petition is filed. The filing of a petition under the
 Bankruptcy Code triggers the Bankruptcy Code’s automatic stay provisions, which stay all
 attempts by creditors and other parties to collect on prepetition claims against the debtor or


                                                     3
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 11 of 56


 otherwise interfere with the debtor’s property or operations, subject to the exceptions listed in
 the Bankruptcy Code.

         The principal purpose of a chapter 11 case is to confirm and implement a chapter 11 plan
 for the debtor. A chapter 11 plan sets forth the means for satisfying claims against and interests
 in the debtor’s estate.

         A chapter 11 plan must designate classes of claims and interests for treatment. Holders
 of impaired claims against or interests in the debtor may vote to accept or reject the plan. Classes
 of claims or interests that are not impaired under the plan are presumed to have accepted the
 plan and therefore are not entitled to vote. Conversely, classes that receive no distribution under
 the plan are presumed to have rejected the plan and are not entitled to vote. Before soliciting
 acceptances of the proposed plan, section 1125 of the Bankruptcy Code requires the proponents
 of the plan to file a disclosure statement containing information adequate to enable a hypothetical
 reasonable investor to make an informed judgment about the plan. If all impaired classes of
 claims and interests accept the plan, and if the bankruptcy court determines that the plan meets
 additional confirmation requirements set forth in section 1129(a) of the Bankruptcy Code, the
 court may confirm the plan.

         The Bankruptcy Code does not require that each holder of a claim or interest in a
 particular class accept the plan for the bankruptcy court to determine that the class has accepted
 the plan. Instead, a class will be deemed to accept the plan if the Bankruptcy Court determines
 that the plan has been accepted by (i) a majority in number of the claims in the class; and (ii) at
 least two-thirds in amount of the claims in the class.

        Further, the bankruptcy court may confirm a chapter 11 plan even if fewer than all of the
 impaired classes accept the plan. For that to happen, one class of impaired claims must accept
 the plan, and the proponents of the plan must show that the plan does not discriminate unfairly
 and that it is fair and equitable with respect to each impaired class that has not accepted the plan.
 Section 1129(b) of the Bankruptcy Code provides a list of non-exclusive requirements that a plan
 must meet to be fair and equitable.

         When a plan is confirmed, it becomes binding on the debtor and all of its creditors and
 interest-holders. The debtor’s prior obligations to its creditors and interest-holders are
 compromised and exchanged for the obligations set forth in the confirmed plan.

         In a plan of liquidation, a debtor may propose the formation of a liquidating trust. Upon
 confirmation, a liquidating trust may take title to certain assets of the debtor’s estate, liquidate
 those assets into cash, and make distributions to holders of claims or interests who are designated
 by the plan as beneficiaries of the liquidating trust. The liquidating trust’s assets can include the
 debtor’s causes of action, such as avoidance actions. The point of vesting such assets in a
 liquidating trust is to accelerate confirmation and distributions to parties in interest. If
 confirmation had to wait until the trustee himself reduced potentially valuable causes of action
 to judgment, all distributions to creditors would be delayed until litigation concluded and
 judgments enforced, which could take years. Conversely, creating a liquidating trust allows
 confirmation and interim distributions to occur while the liquidating trust works to convert all of



                                                  4
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 12 of 56


 the estate’s assets, including causes of action, to cash. Once a liquidating trust finishes liquidating
 the estate’s assets, it makes a final distribution and dissolves.

        HISTORY, ORGANIZATION AND ACTIVITIES OF THE DEBTOR

        A.      Overview of the Debtors and their Operations

                1.      Introduction

         The Debtors primarily operated as wholesalers of finished gold and diamond jewelry out
 of one office at 592 Fifth Avenue in New York City. Previously, until February 2013, the Debtors
 operated out of 154 West 14th Street in New York City. Each of the Debtors is a subsidiary of
 entities that were ultimately owned and managed by Nirav Modi.

                2.      Prepetition Business Operations

                        a)      The Debtors’ Origins.

         Nirav Modi began his business by operating a diamond trading company in India during
 1999 or 2000 under the name Diamonds ‘R’ Us. At that time, the company’s main customers
 included U.S. jewelry manufacturers that created finished pieces of jewelry for U.S. retailers.
 Diamonds ‘R’ Us was renamed Firestone International Private Limited in 2004, then Firestar
 International Private Limited, and was eventually renamed Firestar International Limited
 (“Firestar India”), the ultimate holding company of the Firestar Entities.

         Over time, the Firestar Entities expanded their business to include jewelry manufacturing
 and product design. In 2010, Modi entered the luxury retail business and started to sell his own
 high-end finished jewelry. He became a well-known designer whose designs were worn by
 celebrities such as Kate Winslet, Amy Adams, and Priyanka Chopra. Modi sold these specialty
 pieces at well-known auction houses such as Sotheby’s and Christie’s and opened retail stores in
 India, the United States, London, Hong Kong, Paris, Macau, and Beijing.

        While Firestar India was steadily growing across the world, Modi expanded into the
 United States through several acquisitions starting in 2005. Modi controlled a Hong Kong
 holding company, Firestar Holdings Limited, and used its wholly-owned subsidiaries, Synergies
 Corporation and Firestar Group Inc., to make the U.S. acquisitions that ultimately resulted in the
 ownership of the Debtors.

         Modi actively oversaw the establishment of the Debtors and controlled their day-to-day
 operations until at least 2012. He appears to have been responsible for implementing their
 operational processes and procedures. Subsequently, Modi became focused on his retail brand
 rather than the Debtors and delegated operational responsibility to Mihir Bhansali, the chief
 executive officer of Firestar and Fantasy, and Ajay Gandhi, the chief financial officer of Firestar,
 Fantasy, and Old AJ.




                                                   5
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 13 of 56


                        b)      Firestar Diamond, Inc.

          In 2005, Firestar India acquired one of its U.S. customers, Frederick Goldman, Inc., which
 ultimately became Firestar. Firestar was incorporated in 2004 under the name Jewelry Solutions
 International, Inc., which name was changed to Next Diamond, Inc., then to Firestone, Inc., and
 finally to Firestar Diamond, Inc., in 2011. Mihir Bhansali was the sole director and CEO of Firestar
 until May 2018. Firestar averaged approximately $63 million in reported sales per year.

         Firestar operated as a distributor and wholesaler of finished gold and diamond jewelry.
 Its customer base consisted of traditional jewelry retailers including Zales, J.C. Penney, and
 Macy’s. Although Firestar dealt in loose diamonds, it did so to create finished pieces of jewelry.
 Transactions for these purposes were limited to specific stones identified as needed for a
 particular jewelry item.

                        c)      Fantasy, Inc.

         In 2011 or 2012, Chicago-based Fantasy Diamond Corp. selected Firestar to be its exclusive
 licensee to supply the Endless Diamond brand to U.S. retailers. In August 2012, Fantasy, Inc. was
 incorporated under the laws of Delaware as a wholly-owned subsidiary of Firestar to handle the
 sales of Endless Diamond jewelry. Until May 2018, Bhansali was the sole director of Fantasy.

         Fantasy sold finished jewelry ranging in value from moderately priced items up to
 $30,000, generally at a higher price point than Firestar. Like Firestar, the majority of Fantasy’s
 jewelry was manufactured in India or partially manufactured in India and sent to the U.S. where
 the diamonds were set in the jewelry. Fantasy’s primary customers included Costco Wholesale
 Corporation, Zales, Sam’s Club, and Walmart. It reported approximately $25 million in annual
 sales in fiscal years 2015, 2016, and 2017.

                        d)      A. Jaffe, Inc. (now known as Old AJ, Inc.)

         In 2007, Firestar India purchased a 95% stake in New York-based Sandberg & Sikorski
 Corp. (“S&S”). S&S had two divisions, one that sold to major U.S. retailers, and A. Jaffe, a luxury
 bridal line that supplied assembled pieces of jewelry to high-end independent jewelry retailers.
 S&S changed its name to A. Jaffe, Inc. in 2011 and was fully integrated into Firestar India in fiscal
 year 2016.

          Operating in a “made-to-order” model, Firestar India’s factories in India predominantly
 supplied Old AJ with finished jewelry on a piece-by-piece basis for the ultimate customer. A.
 Jaffe, Inc. had approximately $20 million in sales in each of the two years before the Petition Date.
 After the Chapter 11 Trustee sold A. Jaffe, Inc.’s operating assets (as described below), its name
 was changed to Old AJ, Inc.

                3.      Circumstances Leading to the Commencement of the Chapter 11 Cases

        On January 29, 2018, Punjab National Bank (“PNB”) lodged a complaint with Indian
 authorities against Nirav Modi and several entities controlled by him, alleging what has been
 described as the largest bank fraud in Indian history.



                                                  6
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 14 of 56


        Beginning no later than 2011 and continuing into 2018, Nirav Modi orchestrated a
 fraudulent scheme to obtain approximately $4 billion in financing under false pretenses from
 financial institutions, including PNB, and to launder the proceeds through a global web of
 corporate entities, family members, and co-conspirators (the “Bank Fraud”).

        The Bank Fraud involved the fraudulent procurement of letters of undertaking (“LOU”),
 a financial instrument unique to India designed to facilitate efficient import transactions. When
 used legitimately, LOUs allow an importer to forego the expense an importer would otherwise
 incur by borrowing Indian currency and then converting it to a foreign currency to pay foreign
 suppliers. Instead, the importer obtains short-term credit from its bank in India, secured by
 invoices for the to-be imported goods. The issuing bank, in turn, enters into the foreign currency
 transaction: it requests a foreign branch of another Indian bank to transmit funds into the issuing
 bank’s own account (referred to as its nostro—“our”—account) at the foreign branch of a third
 bank to pay the exporter in its local foreign currency. The issuing bank then recoups the loan
 from the importer (or the imported goods serving as its collateral).

         Since each LOU requires an import transaction, an importer’s LOU borrowing capacity is
 tied directly to its import volume—the more imports, the more LOU funding available. Realizing
 this, Modi and his co-conspirators conspired to artificially inflate the import volume of Modi’s
 India-based companies—most notably Diamonds ‘R’ Us, Solar Export, and Stellar Diamond
 (collectively, the “LOU Entities”)—with sham transactions so as to obtain more and more LOU
 funding.

         To carry out this scheme, Modi and other co-conspirators utilized a web of shadow entities
 to engage in fraudulent and fictitious import transactions (the “Shadow Entities”). Though
 designed to look like legitimate independent businesses, the Shadow Entities were no more than
 shell companies controlled by Modi and his co-conspirators. They conducted no legitimate
 business, but instead existed only to further the Bank Fraud by conducting bogus transactions
 with entities under the global Firestar umbrella (collectively, the “Firestar Entities,” together with
 the Shadow Entities, LOU Entities, and all other entities controlled by Nirav Modi and his family
 members, the “Modi-Controlled Entities”) and laundering the ill-gotten proceeds.

          The Shadow Entity import transactions purported to involve arm’s-length sales of highly
 valuable loose diamonds. In truth, these transactions routinely involved goods that (i) did not
 exist; (ii) were never transferred; (iii) were transferred at prices having nothing to do with market
 value but instead based on whatever amounts were necessary to reconcile the Shadow Entities’
 and Firestar Entities’ books and records so as to conceal other transfers made for illegitimate
 purposes; or (iv) were transferred in “circular transactions,” meaning the same diamonds were
 exported from and re-imported back into India multiple times at varying and often inflated
 prices, in transactions involving various Firestar Entities and Shadow Entities to give the
 appearance of multiple distinct transactions for the sole purpose of artificially increasing the
 entities’ import volume.

        Moreover, the India-based Modi-Controlled Entities obtained additional funding through
 packing credit loans, which are short-term working capital loans obtained by vendors to fulfill
 upcoming orders of goods. In the context of the Bank Fraud, the India-based Modi-Controlled


                                                   7
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 15 of 56


 Entities would obtain packing credit loans based on purported orders from other Modi-
 Controlled Entities in Hong Kong, Dubai, and the United States. As set forth in the Examiner’s
 Report [Dkt. 394], however, packing credit loan proceeds were frequently diverted for other
 purposes, including the payment of outstanding LOUs.

         Transactions between and among Firestar Entities and Shadow Entities furthered the
 Bank Fraud by: (1) inflating the Indian entities’ LOU borrowing capacity by artificially inflating
 their import and export volume (for LOUs and packing credit loans, respectively); (2) facilitating
 the repayment of outstanding LOUs and packing credit loans; (3) laundering the fraudulent
 proceeds by making them difficult to trace and siphoning them to Nirav and his co-conspirators;
 and (4) manipulating auditors, lenders, and regulatory bodies.

        Transfers for these purposes were concealed in various ways, including: (a) round-trip
 transactions of gems or funds in which Modi-Controlled Entities transferred assets amongst
 themselves without any legitimate economic purpose; (b) buying and selling gems at inflated or
 deflated prices (or not sending the gems at all); (c) characterizing transfers as loans or loan
 repayments, or advances against future purchases or returns of advances, etc.; and (d) in some
 instances, fraudulently doctoring books and records outright.

         Several weeks before the commencement of the Chapter 11 Cases, governmental
 authorities in India launched an investigation into Nirav Modi, several entities owned or
 controlled by Modi, and persons associated with him for allegedly orchestrating the Bank Fraud.
 On January 29, 2018, PNB lodged a complaint with the Indian Central Bureau of Investigation
 (“CBI”), India’s primary investigative law enforcement agency, against Modi and his co-
 conspirators alleging a massive fraud against PNB. The CBI subsequently issued reports that
 identified criminal statutes Modi and his co-conspirators allegedly violated, detailed the alleged
 fraud against PNB, and listed fraudulently issued LOUs that were used to perpetrate the fraud.
 The Indian government subsequently charged Modi and others alleged to have participated in
 the Bank Fraud.

        On February 23, 2018, three days before the Petition Date, India’s National Company Law
 Tribunal, a quasi-judicial body charged with adjudicating civil disputes between Indian
 companies, issued an order freezing Modi’s and his affiliates’ assets in India, and authorizing the
 seizure of those assets. Following the revelation of the fraud allegations, businesses and factories
 owned and operated by Modi and his affiliates ceased operations because their assets were seized
 and several employees were incarcerated. Several of these businesses produced jewelry sold by
 the Debtors and provided back office support to the Debtors.

        B.      The Commencement of the Chapter 11 Cases

         On February 26, 2018, the Debtors filed voluntary petitions for relief under chapter 11 of
 the Bankruptcy Code. The Debtors alleged that the interruption of their supply chain and back
 office support provided by Modi-affiliated entities made it impossible to continue their respective
 businesses.




                                                  8
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 16 of 56


                1.      Financing and Significant Indebtedness

          As of the Petition Date, Firestar and Fantasy were co-borrowers under a co-lending facility
 with IDB and HSBC (together, the “Lenders”) in the aggregate amount of $28,000,000 (the “Credit
 Facilities”). The Credit Facilities consisted of two individual revolving credit facilities, one issued
 by IDB (the “IDB Credit Facility”), in the maximum principal amount of $12,000,000, and the
 other by HSBC (the “HSBC Credit Facility”) in the maximum principal amount of $16,000,000.
 Each facility was secured by senior pre-petition liens in substantially all of Firestar’s and Fantasy’s
 assets, including their respective inventory and accounts receivable, as more specifically defined
 in the operative loan documents.

        The IDB Credit Facility was governed by a Line Letter, dated October 11, 2013, as
 amended from time to time, which had amended and replaced earlier Line Letters, dated
 December 13, 2012, and September 4, 2008 (collectively, the “IDB Loan Documents”). The IDB
 Credit Facility was guaranteed by Modi, Firestar India, and Firestar Group, Inc. (“FGI,” a Hong
 Kong-based Firestar Entity).

         The HSBC Credit Facility was governed by an Amended and Restated Loan Agreement,
 dated as of September 4, 2008, as amended from time to time, which had amended and replaced
 an earlier Loan Agreement, dated September 5, 2007 (collectively, the “HSBC Loan Documents”
 and together with the IDB Loan Documents, the “Loan Documents”). The HSBC Credit Facility
 was guaranteed by Modi, Firestar India, and FGI.

        Old AJ was neither a borrower nor guarantor under the Credit Facilities. As of the Petition
 Date, Old AJ had no secured debt. Although Old AJ and IDB explored the possibility of funding
 Old AJ’s operations post-petition, that arrangement never materialized.

         The Lenders were parties to an Amended and Restated Intercreditor Agreement, dated
 March 22, 2013, as subsequently amended by the First Amendment to Amended and Restated
 Intercreditor Agreement, dated October 17, 2013, setting forth their relative priorities against
 Firestar’s and Fantasy’s assets.

        C.      First Day Motions and Other Relief

                1.      Joint Administration

        On February 28, 2018, the Debtors filed a motion for the joint administration of their
 bankruptcy cases for procedural purposes only. [Dkt. 3.] On March 9, 2018, the Bankruptcy Court
 entered an order directing the joint administration of the Chapter 11 Cases. [Dkt. 24.]

                2.      Cash Management

         On February 28, 2018, the Debtors filed a motion seeking authorization to use their
 existing cash management system, maintain their existing bank accounts, and waive certain
 requirements of section 345 of the Bankruptcy Code. [Dkt. 4.] On March 29, 2018, the Bankruptcy
 Court entered an order authorizing the Debtors to (i) designate, maintain, and continue to use
 any or all of their existing bank accounts in the names and with the account numbers existing



                                                   9
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 17 of 56


 immediately before the commencement of the Chapter 11 Cases; (ii) deposit funds into and
 withdraw funds from such accounts by all usual means including, without limitation, checks,
 wire transfers, automated transfers, and other debits; and (iii) treat their prepetition bank
 accounts for all purposes as debtor in possession accounts. [Dkt. 79.]

                3.     Cash Collateral Use

         On March 4, 2018, the Debtors filed a motion seeking the continued use of their cash
 collateral subject to certain budgetary and procedural restrictions. [Dkt. 13.] Over the next
 several months, after further hearings on the matter, the Bankruptcy Court entered a series of
 interim orders permitting the Debtors to continue using their cash collateral. [Dkt. 30, 78, 132,
 186, 251, 391.] In accordance with the interim orders, the Chapter 11 Trustee made numerous
 adequate protection payments to the Prepetition Lenders. On November 10, 2018, the Court
 entered the Stipulation And Order For Payoff Of Claims Of HSBC and IDB governing the payoff of
 the Secured Lenders’ claims. [Dkt. 575.]

                4.     Employee Obligations

         On March 4, 2018, the Debtors filed a motion seeking to pay employees on account of pre-
 petition obligations and to continue paying them post-petition. [Dkt. 14.] On March 29, 2018, the
 Bankruptcy Court granted the Debtors’ motion. [Dkt. 81.]

        D.      Appointment of Examiner

         On March 30, 2018, the United States Trustee filed a motion to appoint an examiner to
 investigate and report on the conduct of the Debtors pursuant to section 1104(c) of the Bankruptcy
 Code in connection with various allegations of wrongdoing and fraud in the Debtors’ business
 operations. [Dkt. 87.] The Debtors consented to the request, which the Bankruptcy Court
 subsequently granted on April 13, 2018. [Dkt. 103.] Among other things, the examiner was
 directed to “investigate the circumstances surrounding the alleged fraud involving . . . Nirav
 Modi, certain persons or entities affiliated with Nirav Modi . . . and certain employees of Punjab
 National Bank . . . .”

        On April 19, 2018, the United States Trustee appointed John J. Carney as examiner (the
 “Examiner”) and filed notice of his appointment. [Dkt. 114.] That same day, the United States
 Trustee filed an application to approve the Examiner’s appointment [Dkt. 115], and the Court
 subsequently entered an order approving the appointment. [Dkt. 118.]

        In total, the Examiner received more than five million documents consisting of tens of
 millions of pages in response to his requests for voluntary cooperation and the document and
 deposition subpoenas he served. Most of these documents were hosted on a document
 management system, across which the Examiner’s professionals conducted searches of key terms
 most likely to be relevant to his investigation. The documents, including voicemails and images,
 exceeded 1.8 terabytes of data.

        The Examiner filed the report of his investigation on August 25, 2018. [Dkt. 394.] As
 explained in the report, based on the detailed forensic analyses of available financial records,



                                                10
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03               Main Document
                                             Pg 18 of 56


 interviews of knowledgeable witnesses, email reviews, and analysis of materials provided by
 Indian authorities, the Examiner determined that the Debtors were directly involved in the
 transactions related to the Bank Fraud. The Examiner also determined that it is highly likely that
 the Debtors’ CEO (Mihir Bhansali) and CFO (Ajay Gandhi) were involved in assisting in
 transactions necessary to the success of the Bank Fraud. Since the issuance of the Report, the
 Examiner has assisted the Chapter 11 Trustee by providing information and documents related
 to the Examiner’s investigation and report.

         E.      Appointment of the Chapter 11 Trustee

         On May 23 and 24, 2018, PNB and the U.S. Trustee, respectively, filed motions seeking the
 appointment of a chapter 11 trustee. [Dkt. 181, 185.] The Debtors filed a response disputing
 certain of PNB’s allegations, but did not oppose the appointment of a chapter 11 trustee.
 [Dkt. 195.]

        Following a hearing on the motions, on June 7, 2018, the Court entered an order directing
 the appointment of a chapter 11 trustee. [Dkt. 216.] On June 14, 2018, the U.S. Trustee appointed
 Richard Levin as chapter 11 trustee (the “Chapter 11 Trustee”) in the Chapter 11 Cases and filed
 notice of his appointment. [Dkt. 222.] The same day, the United States Trustee filed an
 application to approve the Chapter 11 Trustee’s appointment [Dkt. 226], which the Court
 subsequently approved [Dkt. 227].

         Since his appointment, the Chapter 11 Trustee and his professionals have been working
 diligently to (i) identify, recover, and liquidate the Debtors’ assets for as much value as possible
 and (ii) investigate and pursue potential causes of action for the benefit of the Debtors’ Estates.

         F.      Jaffe Business Sale

       Prior to the appointment of the Chapter 11 Trustee, the Debtors moved for an order
 approving the sale of the Old AJ business to the highest and best bidder but later withdrew the
 motion without prejudice.

           After his appointment, the Chapter 11 Trustee determined it was prudent to revive the
 effort to sell the Old AJ assets as soon as possible, to reduce the risk that further delay would
 decrease the realizable value of the assets. Accordingly, on June 25, 2018, the Chapter 11 Trustee
 filed with this Court the Notice of Chapter 11 Trustee’s Revised Bidding Procedures for Sale of Assets of
 A. Jaffe, Inc. [Dkt. 244], establishing, among other things, bidding procedures and certain key dates
 and deadlines, including a date for an auction for the Old AJ assets.

         On July 27, 2018, the Court entered an order approving the sale of Old AJ’s assets, subject
 to certain exclusions, to Paramount Jewels [Dkt. 332]. As consideration for the purchase of the
 Transferred Assets, Paramount Jewels agreed (i) to assume certain liabilities of Old AJ; and
 (ii) pay to Old AJ an aggregate amount of $5,200,000.00, subject to certain purchase price
 adjustments specified in the asset purchase agreement.




                                                    11
18-10509-shl      Doc 1045       Filed 08/29/19 Entered 08/29/19 16:04:03                Main Document
                                              Pg 19 of 56


         G.      Public Sales

        On August 8, 2018, the Chapter 11 Trustee filed a Motion For Order Establishing Procedures
 For Trustee To Sell Assets Free And Clear Of Liens And Other Interests (the “Public Sale Procedures
 Motion”) [Dkt. 352] seeking authorization to sell the Debtors’ assets, allocated into lots, at one or
 more public sales.2

         On August 24, 2018, the Court entered an order (the “Public Sale Procedures Order”)
 approving the sale procedures described in the Public Sale Procedures Motion. [Dkt. 389.] Under
 the Public Sale Procedures Order, the Chapter 11 Trustee is required to file a notice of the bidding
 results (“Notice of Proposed Public Sale”) within two business days of a public sale. The Sale
 Procedures Motion, when combined with each Notice of Proposed Public Sale, is deemed a
 motion under Bankruptcy Rule 6004(c) for authority to sell property free and clear of interests.
 The time to object or respond to each Notice of Proposed Public Sale is seven calendar days after
 filing and service. Each Notice of Proposed Public Sale constitutes a presentment under Local
 Bankruptcy Rule 9074-1(b), and the Court may issue the order approving the public sale
 immediately after the conclusion of the objection period.

          On September 5, 2018, the Chapter 11 Trustee filed a Notice of Firestar Public Sale 1, Public
 Sale 2, and Public Sale 3 [Dkt. 411].

         On September 26, 2018, the Trustee conducted an auction of IP Lots 1–12 at Public Sale 1.
 The Chapter 11 Trustee executed intellectual property assignment agreements and bills of sale
 transferring certain of these lots, and on September 27, 2018, the Trustee filed Notices of Proposed
 Sale [Dkt. 450, 451, 452, 453, 454], which were subsequently approved by the Court.

         On October 3, 2018, the Trustee conducted an auction of Lots 1–37 at Public Sale 2. The
 Chapter 11 Trustee executed bills of sale transferring certain of these lots to eleven purchasers.
 The same day, the Trustee filed and effected service of eleven Notices of Proposed Sale [Dkt. 459,
 460, 461, 462, 463, 464, 465, 466, 467, 468, 469], which were subsequently approved by the Court.

        On October 4, 2018, the Chapter 11 Trustee conducted an auction of Lots 24 and 38–77 at
 Public Sale 3. The Chapter 11 Trustee executed bills of sale transferring these lots to eight
 purchasers. The same day, the Chapter 11 Trustee filed and effected service of eight Notices of
 Proposed Public Sale [Dkt. 472, 473, 474, 475, 476, 479, 480, 481], which were subsequently
 approved by the Court.

         H.      Private Sales

        On November 5, 2018, the Chapter 11 Trustee filed a Motion For Order Establishing
 Procedures For Private Sales of Assets Free And Clear Of Liens And Other Interests (the “Private Sale
 Procedures Motion”) [Dkt. 568] seeking authorization to sell the Debtors’ assets in one or more
 private sales.



 2Capitalized terms in this section not otherwise defined herein or in the Plan have the meaning ascribed to
 them in the Public Sale Procedures Motion.


                                                     12
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 20 of 56


         On December 6, 2018, the Court entered an order (the “Private Sale Procedures Order”)
 approving the sale procedures described in the Private Sale Procedures Motion. [Dkt. 617.]
 Under the Private Sale Procedures Order, the Chapter 11 Trustee is required to file a notice of any
 private sale (“Notice of Proposed Private Sale”). The Private Sale Procedures Motion, when
 combined with each Notice of Proposed Private Sale, is deemed a motion under Bankruptcy Rule
 6004(c) for authority to sell property free and clear of interests. The time to object or respond to
 each Notice of Proposed Private Sale is seven calendar days after filing and service. Each Notice
 of Proposed Private Sale constitutes a presentment under Local Bankruptcy Rule 9074-1(b), and
 the Court may issue the order approving the private sale immediately after the conclusion of the
 objection period. The Court has approved over forty private sales under the Private Sale
 Procedures Order.

        The Chapter 11 Trustee still has a relatively small amount of inventory remaining that he
 intends to sell. The Chapter 11 Trustee has a more substantial amount of inventory that is subject
 to competing claims, for which he has received bids that he believes are below saleable value.
 Accordingly, he is evaluating other possible approaches to selling that inventory.

        I.      Bar Dates for Filing Proofs of Claim

         On September 13, 2018, the Chapter 11 Trustee filed a motion requesting that the Court
 set a deadline by which parties, including governmental units, must file proofs of claim.
 [Dkt. 423.] The motion was granted by the Court on October 5, 2018 [Dkt. 482] and established
 December 11, 2018 as the deadline for filing Proofs of Claim for any Claims against the Debtors
 arising before the Petition Date.

        On March 15, 2019, the Chapter 11 Trustee filed Amendments to Schedules E/F for each of
 the Debtors, which extended the Bar Date for Claims affected by the amendments to April 15,
 2019. [Dkt. 740.]

        On August 1, 2019, the Chapter 11 Trustee filed a motion requesting that the Court set a
 deadline by which parties must file Proofs of Claim for Administrative Claims. [Dkt. 992.] The
 Bankruptcy Court approved the Motion in open court on August 22, 2019, and entered an order
 granting the Debtors’ motion on August 23, 2019. [Dkt. 1032.]

        A schedule of the filed Proofs of Claims is being maintained by the Claims Agent.

        J.      Litigation

          To determine the competing interests in inventory, the Chapter 11 Trustee has
 commenced an adversary proceeding against certain of the Debtors’ non-U.S. non-debtor
 affiliates and their alleged assignee to avoid unperfected interests in certain consignment
 inventory. (See Levin v. Firestar International Pvt. Ltd., Adv. No. 19-1002.) In the meantime, the
 Court authorized the Chapter 11 Trustee to sell the consignment inventory at issue and escrow
 the proceeds pending the resolution of the adversary proceeding. [Dkt. 645.] The Chapter 11
 Trustee also requested and obtained authority to sell other inventory delivered to the Debtors by
 their U.S. non-debtor affiliates. [Dkt. 698, 724.]




                                                 13
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 21 of 56


         On March 27, 2019, the Chapter 11 Trustee commenced another adversary proceeding (the
 “Breach of Fiduciary Duty Action”) against Nirav Modi, Mihir Bhansali, and Ajay Gandhi
 seeking damages arising from breach of fiduciary duty, corporate waste, and violations of the
 Racketeering Influenced Corrupt Organizations Act. [See Levin v. Modi, Bhansali, & Gandhi, Adv.
 No. 19-1102, Dkt. 1.] With the Court’s assistance, the Chapter 11 Trustee has been working
 diligently to effect service of the complaint and summons on Nirav Modi, who is currently
 remanded in custody in London. Bhansali and Gandhi have each moved to dismiss the Breach
 of Fiduciary Duty Action. [See id. at Dkt. 22, 23.]

           On March 27, 2019, the Chapter 11 Trustee also commenced an adversary proceeding (the
 “Artwork Action”) against Nirav Modi, Ami Modi (now known as Ami Javeri), Deepak Modi,
 Mihir Bhansali, Purvi Mehta, and certain of the Debtors’ U.S. and foreign affiliates seeking a
 declaratory judgment regarding the ownership of 23 head-shaped sculptures that were located
 in the Debtors’ offices at the time of the Chapter 11 Trustee’s appointment. [See Levin v. Modi, et
 al., Adv. No. 19-1103, Dkt. 6.] As with the Breach of Fiduciary Duty Action, the Chapter 11 Trustee
 is still in the process of serving the Artwork Action complaint and summons on Nirav Modi.

         In recent months, the Chapter 11 Trustee and his professionals have also been working
 diligently to investigate potential bases to disallow claims asserted against the Debtors’ Estates
 by insiders of the Debtors and others suspected of involvement in the Bank Fraud. The Chapter
 11 Trustee is also investigating potential affirmative claims against such parties. In the coming
 months, the Chapter 11 Trustee intends to engage in settlement discussions as to these matters
 and to pursue litigation as warranted.

        DESCRIPTION OF THE PLAN

         The following sections of the Disclosure Statement summarize the Plan, a copy of which
 is attached hereto as Exhibit A. This summary is qualified in its entirety by reference to the Plan.
 Broadly speaking, the Plan provides for (i) the resolution and satisfaction of all Claims against
 and Interests in the Debtors; (ii) the creation of a Liquidating Trust to recover and hold assets for
 the benefit of Holders of Allowed Claims; and (iii) the ultimate dissolution of the Debtors, their
 Estates, and the Liquidating Trust. The Chapter 11 Trustee proposes the Plan in good faith and
 believes the Plan is feasible and in the best interests of the creditors of the Debtors.

        ADMINISTRATIVE CLAIMS, PROFESSIONAL FEES, AND PRIORITY TAX
        CLAIMS

         This section of the Disclosure Statement summarizes the treatment of Administrative
 Claims, Professional Fees, and Priority Tax Claims under the Plan. In accordance with
 Bankruptcy Code section 1123(a)(1), Administrative Claims, Professional Fee Claims, and Priority
 Tax Claims have not been classified under the Plan. Section 2 of the Plan sets forth the treatment
 for each of these types of Claims. Section 3 of the Plan sets forth the treatment for the remaining
 Classes of Claims and Interests under the Plan.

        The Debtors project that they will have approximately $[•] in cash on hand as of [•], 2019.




                                                  14
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 22 of 56


        A.      Administrative Claims

         The Plan provides that each Allowed Administrative Claim shall be paid in full in Cash
 under the Plan unless otherwise agreed between the Liquidating Trustee and the Holder of the
 Allowed Administrative Claim. Such payment shall be made (a) no later than the Initial
 Distribution Date, if the Claim is Allowed before the Effective Date; (b) no later than 30 days after
 the date on which an order allowing such Claim becomes a Final Order, if the Claim is not
 Allowed before the Effective Date; (c) at a time set as a contractual term of the particular
 transaction giving rise to the Claim, if the Claim arises from liabilities incurred by the Debtors or
 the Estates in the ordinary course of their business after the Petition Date; or (d) at such time and
 upon such terms as may be ordered by this Court or agreed to by the Liquidating Trustee and the
 Holder of the Claim.

        B.      Professional Fee Claims

        The Plan sets forth the manner and timing in which Professionals must submit
 Professional Fee Claims to be considered for payment. The Plan further provides for the
 disallowance of Professional Fee Claims that do not comply with the requirements set forth in the
 Plan. In the event there is a dispute over what amount of a Professional Fee Claim shall be
 Allowed, if any, the dispute shall be resolved by the Bankruptcy Court.

        The Plan also sets forth the manner and timing in which the Liquidating Trustee shall pay
 post-Consummation fees and expenses. Beginning on the Effective Date, the Plan provides for
 the Liquidating Trustee to pay in Cash in the ordinary course of business any reasonable and
 documented legal, professional, or other fees and expenses related to implementation of the Plan
 and Consummation incurred by the Chapter 11 Trustee or the Liquidating Trustee. If there are
 disputes, they may be submitted to the Bankruptcy Court for resolution.

        C.      Priority Tax Claims

        Except to the extent that each Holder of an Allowed Priority Tax Claim agrees to less
 favorable treatment, each Holder of an Allowed Priority Tax Claim shall be treated in accordance
 with the terms provided in Bankruptcy Code section 1129(a)(9)(C), in full and final satisfaction,
 compromise, settlement, and release of, and in exchange for, each Allowed Priority Tax Claim.

        CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND EQUITY
        INTERESTS

        A.      Summary

         The Chapter 11 Trustee believes that the Liquidating Trust will not recover enough
 Available Cash to pay every Allowed Claim and Interest in full. The exact amount of Available
 Cash will depend on a number of factors, many of which the Chapter 11 Trustee cannot accurately
 predict at this time. Based on information that was available on the date this Disclosure Statement
 was filed, the Chapter 11 Trustee estimates there will be approximately $[•] in Available Cash to
 satisfy Allowed General Unsecured Claims against Firestar; $[•] in Available Cash to satisfy
 Allowed General Unsecured Claims against Old AJ; and $[•] in Available Cash to satisfy Allowed


                                                  15
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 23 of 56


 General Unsecured Claims against Fantasy. The Plan provides that there will be no recovery for
 Holders of Interests in the Debtors.

         The Plan does not treat each Claim identically; rather, Section 3 of the Plan categorizes
 Claims and Interests into Classes, consistent with the requirements in sections 1122 and 1123(a)(1)
 of the Bankruptcy Code. That means that, under the Plan, some Holders of Claims will receive
 full satisfaction of their Claims, some will receive partial satisfaction, and some will receive
 nothing. In each instance, the Chapter 11 Trustee believes that Holders of Claims or Interests will
 receive at least as much value as they would receive if the Debtors’ assets were to be liquidated
 under chapter 7 of the Bankruptcy Code and that impaired creditors will receive more than they
 would receive in a chapter 7 liquidation. Regardless, it is important for Holders of Claims and
 Interests to read the Plan and this Disclosure Statement carefully to understand how they will be
 treated under the Plan.

         The categories of Claims and Interests set forth in the Plan and summarized below classify
 Claims and Interests for all purposes, including voting, Confirmation, and Distribution under the
 Plan and Bankruptcy Code sections 1122 and 1123(a)(1). The Plan shall be separate with respect
 to each Debtor for voting, Confirmation, and Distribution purposes. A Claim or Interest shall be
 deemed classified in a particular Class only to the extent that the Claim or Interest qualifies within
 the description of that Class and shall be deemed classified in a different Class to the extent that
 any remainder of such Claim or Interest qualifies within the description of such different Class.

         A Claim or Interest is classified within a particular Class for the purpose of receiving
 Distributions only to the extent that such Claim or Interest is Allowed and has not already been
 satisfied before the Effective Date.

         Nothing in the Plan affects the Chapter 11 Trustee’s, Debtors’, Liquidating Trust’s, or
 Liquidating Trustee’s rights with respect to any Claims or Interests, including any such rights
 relating to legal and equitable defenses to, or setoffs or recoupments against, any such Claims or
 Interests.

        B.      The Convenience Class

         A key feature of the Plan is the creation of a Class of Convenience Claims (Class 4, the
 “Convenience Class”). The Convenience Class serves three functions. First, the Convenience
 Class eliminates de minimis distributions on small claims.

         Second, the Convenience Class allows Holders of Allowed General Unsecured Claims to
 receive full payment of their Claims up to a threshold. The threshold for each Debtor is different:
 up to $25,000 for Claims against Firestar; $15,000 for Claims against Old AJ; and $10,000 for
 Claims against Fantasy (each, the “Convenience Threshold”). The Chapter 11 Trustee believes
 that Holders of Allowed Convenience Claims will receive Distributions in satisfaction of their
 claims much more quickly and with greater certainty than Holders in Class 5. This is so because
 Holders in the Convenience Class will not need to wait for the Liquidation Trustee to resolve all
 Retained Causes of Action before they receive a final Distribution or know how much the total
 Distributions will be.



                                                  16
18-10509-shl     Doc 1045       Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                             Pg 24 of 56


         Third, the Convenience Class gives Holders of Allowed Unsecured Claims above the
 Convenience Threshold the option to accept a Cash payment equal to the Convenience Threshold
 in lieu of the payment they would otherwise receive if they remained in Class 5 with Holders of
 other Allowed General Unsecured Claims (described more fully in Section VI.C.5 below). The
 Chapter 11 Trustee believes that the majority of Holders of General Unsecured Claims will receive
 a larger payment by opting into the Convenience Class than if they remained in Class 5 with
 Holders of Allowed General Unsecured Claims. This is so because Holders in Class 5 will receive
 any Distributions Pro Rata with PNB, and PNB holds very large General Unsecured Claims—
 approximately $1 billion against each Debtor—which likely will substantially dilute the recovery
 that other Holders in Class 5 receive. The Chapter 11 Trustee estimates that the recovery on Class
 5 Claims will range from [•][•]%, but the amount of any recovery depends on the outcome of
 the claims administration process and related litigation.

        Two hypothetical scenarios help illustrate the operation of the Convenience Class. These
 hypothetical scenarios are for illustrative purposes only and in no way guarantee any outcome
 under the Plan:

        Scenario One: Creditor A has an Allowed General Unsecured Claim in the amount of
        $8,000 against Firestar. Because Creditor A’s Claim is below the Convenience Threshold,
        Creditor A automatically is placed in the Convenience Class and its Claim is paid in full.

        Scenario Two: Creditor B has an Allowed General Unsecured Claim in the amount of
        $150,000 against Firestar. Because Creditor B’s Claim is above the Convenience
        Threshold, Creditor B can choose to remain in Class 5 with other Holders of Allowed
        General Unsecured Claims or choose to take an Allowed Convenience Claim worth
        $25,000. Given the Pro Rata nature of Distributions for Holders in Class 5, Creditor B’s
        hypothetical Distribution in either Class may approximate the following:

                             Creditor B: $150,000 Claim Against Firestar
                Class 4: Convenience Claim            Class 5: General Unsecured Claim
               (Set at Convenience Threshold)               (Pro Rata Share of $[•])
                            $25,000                                   $[•]
                     16.6% of original claim                [•]% of original claim

        Note that Holders of Convenience Claims in Class 4 will not be entitled to vote on the Plan
 regardless of whether their initial General Unsecured Claim was above or below the Convenience
 Threshold, because they will have reduced their claims for the purposes of this Plan and will be
 deemed not to be impaired under the Plan. By contrast, Holders of Allowed General Unsecured
 Claims in Class 5 will be entitled to vote on the Plan.

        C.      Classification and Treatment of Claims Against the Debtors

                1.       Class 1—Secured Tax Claims

        Classification. Class 1 consists of all Secured Tax Claims.



                                                 17
18-10509-shl    Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                           Pg 25 of 56


       Treatment. Except to the extent that a Holder of a Class 1 Claim has agreed to less
       favorable treatment, each Holder of a Class 1 Claim shall be entitled to receive Cash in an
       amount equal to the Allowed amount of such Claim, which shall constitute full and final
       satisfaction of the Claim. Such payment in full shall be made: (i) no later than the Initial
       Distribution Date, if the Claim is Allowed before or on the Effective Date; (ii) no later than
       30 days after the date on which an order allowing the Claim becomes a Final Order, if the
       Claim is not Allowed before or on the Effective Date; or, (iii) at such time and upon such
       terms as may be ordered by this Court or agreed to by the Liquidating Trustee and the
       Holder of the Class 1 Claim.

       Impairment and Voting. Class 1 is Unimpaired and not entitled to vote.

               2.     Class 2—Secured Reimbursement Claims

       Classification. Class 2 consists of Reimbursement Claims, as defined in paragraph 4 of
       the Payoff Letters, up to the amount of the Reimbursement Reserve Funds held by each
       Prepetition Secured Lender. All Class 2 Claims are unliquidated, contingent, Secured
       Claims.

       Treatment. To the extent that any Class 2 Claim becomes fixed before April 1, 2020, such
       Holder shall be entitled to satisfy the fixed amount of its Class 2 Claim in full from the
       Reimbursement Reserve Funds held by the Holder of such Class 2 Claim. If and to the
       extent any Class 2 Secured Claim does not become Fixed before April 1, 2020, such Claim
       shall be cancelled and all remaining Reimbursement Reserve Funds held by the Holder
       shall be delivered to the Liquidating Trust. To the extent that the amount of a Class 2
       Claim exceeds the amount of the Reimbursement Reserve Funds held by the Holder of
       the Claim, such excess shall be an Administrative Claim under Section 2.2 of the Plan.

       Impairment and Voting. Class 2 is Unimpaired and not entitled to vote.

               3.     Class 3—Priority Non-Tax Claims

       Classification. Class 3 consists of all Priority Non-Tax Claims.

       Treatment. Except to the extent that a Holder of a Class 3 Claim has agreed to less
       favorable treatment, each Holder of a Class 3 Claim shall be entitled to receive Cash in an
       amount equal to the Allowed amount of such Claim, which shall constitute full and final
       satisfaction of such Claim. Payment in full shall be made: (i) no later than the Initial
       Distribution Date, if the Claim is Allowed before or on the Effective Date; (ii) no later than
       30 days after the date on which an order allowing the Claim becomes a Final Order, if the
       Claim is not Allowed before or on the Effective Date; or (iii) at such time and upon such




                                                18
18-10509-shl    Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                           Pg 26 of 56


       terms as may be ordered by this Court or agreed to by the Liquidating Trustee and the
       Holder of the Class 3 Claim.

       Impairment and Voting. Class 3 is Unimpaired and not entitled to vote.

               4.     Class 4—Convenience Claims

       Classification. Class 4 consists of all Convenience Claims, which shall be:

                         For Debtor Firestar Diamond, Inc., all Allowed General Unsecured
                          Claims of $25,000 or less, or which, by agreement between the Holders
                          thereof and the Liquidating Trustee, have each been reduced to $25,000
                          or less.

                         For Debtor Old AJ, Inc. all Allowed General Unsecured Claims of
                          $15,000 or less, or which, by agreement between the Holders thereof
                          and the Liquidating Trustee, have each been reduced to $15,000 or less.

                         For Debtor Fantasy, Inc. all Allowed General Unsecured Claims of
                          $10,000 or less, or which, by agreement between the Holders thereof
                          and the Liquidating Trustee, have each been reduced to $10,000 or less.

       Treatment. Each Holder of an Allowed Convenience Claim shall be entitled to receive
       100% of the unpaid amount of such Claim in Cash (i) no later than the Initial Distribution
       Date, if the Claim is Allowed before or on the Effective Date; (ii) no later than 30 days after
       the date on which an order allowing such Claim becomes a Final Order, if the Claim is not
       Allowed before or on the Effective Date; or (iii) at such time and upon such terms as may
       be ordered by this Court or agreed to by the Liquidating Trustee and the Holder of the
       Class 4 Claim.

       Impairment and Voting. Class 4 is Unimpaired and not entitled to vote.

               5.     Class 5—Allowed General Unsecured Claims

       Classification. Class 5 consists of Allowed General Unsecured Claims that are not
       Convenience Claims.

       Treatment. Each Holder of an Allowed Class 5 Claim shall be entitled to receive, in full
       and final satisfaction of such Claim, a Pro Rata share of one or more Distributions of
       Available Cash from the Liquidating Trust. Such payments shall not exceed the full
       amount of such Allowed Class 5 Claim. Distributions to Holders of Class 5 Claims shall




                                                 19
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                            Pg 27 of 56


        commence on the Initial Distribution Date and may continue on one or more later
        Distribution Dates.

        Impairment and Voting. Class 5 is Impaired and is entitled to vote.

                6.     Class 6—Subordinated Claims

        Classification. Class 6 consists of any Subordinated Claims.

        Treatment. Holders of Class 6 Claims shall not receive or retain any Distribution or
        Claims under the Plan.

        Impairment and Voting. Class 6 is Impaired, shall not receive any property under the
        Plan, and is not entitled to vote.

                7.     Class 7—Interests

        Classification. Class 7 consists of all Interests in the Debtor.

        Treatment. Holders of Interests shall not receive or retain any Distribution or Claims
        under the Plan. Upon the Effective Date, such Interests shall be cancelled.

        Impairment and Voting. Class 7 is Impaired, shall not receive any property under the
        Plan, and is not entitled to vote.

        ACCEPTANCE OR REJECTION OF THE PLAN

        A.      Who May Vote

         Under the Bankruptcy Code, only Classes of Claims or Interests that are (i) Impaired
 under the Plan; and (ii) entitled to receive a Distribution under the Plan are eligible to vote to
 accept or reject the Plan. If a Class is Unimpaired, it is deemed to accept the Plan and is not
 entitled to vote. Conversely, if a Class will not receive any Distribution under the Plan, it is
 deemed to reject the Plan and is not entitled to vote. Accordingly, because only Holders of
 Allowed Claims in Class 5 are impaired under the Plan and entitled to receive a Distribution
 under the Plan, only Holders of Allowed Claims in Class 5 (each, an “Eligible Holder”) are
 eligible to vote on the Plan.

        B.      Acceptance by Impaired Class

        Section 1126 of the Bankruptcy Code sets forth the voting requirements for the Plan to be
 confirmed. Under that section, a voting Class accepts the Plan if Holders representing (i) more
 than one-half in number of Allowed Claims in the Class who vote on the Plan, and (ii) at least
 two-thirds in value of Allowed Claims in the Class who vote on the plan, vote to accept the Plan.

        If a Class is given the opportunity to vote, but no Holders of Claims or Interests in that
 Class vote to accept or reject the Plan, then such Class shall be deemed to have accepted the Plan.




                                                  20
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 28 of 56


        C.      Presumed Acceptance or Rejection of the Plan

        The Plan provides for full satisfaction of Allowed Claims in Classes 1, 2, 3, and 4.
 Accordingly, Holders of Claims in Classes 1, 2, 3, and 4 are Unimpaired and are not entitled to
 vote because they are deemed to accept the Plan.

         Conversely, the Plan does not provide for any Distribution to Holders of Claims or
 Interests in Classes 6 or 7. Accordingly, Holders of Claims or Interests in Classes 6 and 7 are
 Impaired, but are not entitled to vote because they are deemed to reject the Plan.

        D.      Nonconsensual Confirmation

        The Plan may be confirmed even though Holders of Claims or Interests in Classes 6 and
 7 are deemed to reject the Plan. Section 1129(b) of the Bankruptcy Code allows for the
 confirmation of a Plan if (i) at least one Impaired Class of Claims accepts the Plan; and (ii) no
 holder of a Claim or Interest junior to that Impaired Class retains any property under the Plan.
 Here, the Plan may be confirmed so long as Class 5 votes to accept the Plan, because Classes 6
 and 7 (both of which are junior to Class 5) do not retain any property under the Plan.

        E.      How to Vote

         To solicit votes for the Plan, the Chapter 11 Trustee, through the Claims Agent, sent each
 Eligible Holder a copy of (i) the Disclosure Statement, (ii) the Plan, and (iii) a ballot substantially
 in the form of the ballot attached to the Motion to Approve the Disclosure Statement as Exhibit
 A-1, A-2, or A-3 (a “Ballot”).

         If you are an Eligible Holder, but you did not receive a Ballot, or if your Ballot is damaged
 or illegible, or if you have any questions concerning voting procedures, you may contact the
 Claims Agent:

        By regular mail, overnight courier, or hand delivery to:

        Firestar Diamond, Inc. Ballot Processing
        c/o Omni Management Group
        5955 De Soto Ave., Suite 100
        Woodland Hills, CA 91367
        By telephone at: (818) 906-8300

        By email to: firestarballoting@omnimgt.com

         After reviewing the Plan and Disclosure Statement, you are asked to make two selections
 on your Ballot. First, you are asked to select whether you choose to remain in Class 5 with Holders
 of Allowed General Unsecured Claims, or whether you instead choose to be placed in Class 4 and
 accept an Allowed Convenience Claim. Second, if you choose to remain in Class 5, you are asked
 to indicate your acceptance or rejection of the Plan by voting in favor or against the Plan. If you
 opt into Class 4, you will not be permitted to vote on the Plan because you will be deemed to
 accept your treatment under the Plan.




                                                   21
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 29 of 56


        You should complete and sign your Ballot and return it to the Claims Agent. Do not
 return your Ballot to the Chapter 11 Trustee or to the Debtors.

      IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE PROPERLY
 COMPLETED AS SET FORTH HEREIN AND IN ACCORDANCE WITH THE VOTING
 INSTRUCTIONS ON THE BALLOT AND MUST BE RECEIVED BY THE CLAIMS AGENT NO
 LATER THAN NOVEMBER 8, 2019 (THE “VOTING DEADLINE”). BALLOTS NOT RECEIVED
 BY THE CLAIMS AGENT BY THE VOTING DEADLINE WILL NOT BE COUNTED.

        Copies of the Disclosure Statement and the Plan are available to download for free at:
 https://cases.omniagentsolutions.com/firestardiamond/.

        MEANS FOR IMPLEMENTATION OF THE PLAN

        A.      Joint Chapter 11 Plan

        The Plan is a joint chapter 11 plan for each of the Debtors. The Plan for each Debtor is
 non-severable and is mutually dependent on the Plan for each other Debtor.

        B.      The Liquidating Trust

        Distributions under the Plan will be made from the Liquidating Trust. The Liquidating
 Trust will be funded with all of the Retained Assets of the Estates on the Effective Date. That
 includes Cash, Avoidance Actions, and other Claims, rights of setoff, policies, and interests in
 those policies.

        C.      Dissolution of the Debtors

          The Plan calls for the dissolution of the Debtors. As soon as practicable after the Effective
 Date, the Debtors shall be dissolved for all purposes. The Liquidating Trustee shall file a
 certificate of dissolution or equivalent document with the appropriate governmental authority in
 the State where each Debtor was incorporated. From and after the Effective Date, each Debtor
 (a) shall be deemed to have withdrawn, for all purposes, its business operations from any state
 in which it was previously conducting business operations, and shall not be required to file any
 document, pay any sum, or take any other action in order to effectuate such withdrawal; (b) shall
 be deemed to have cancelled all Interests under the Plan; and (c) shall not be liable in any manner
 to any taxing authority for franchise, business, license, or similar taxes accruing on or after the
 Effective Date.

        The dissolution of the Debtors shall not have any effect, in any manner, on the Retained
 Causes of Action that the Liquidating Trustee may assert in accordance with the Plan and the
 Liquidating Trust Agreement.

        D.      Vesting and Transfer of Assets to the Liquidating Trust

        Title to all Retained Assets shall vest in the Liquidating Trust on the Effective Date, free
 and clear of all Liens, Claims, and Interests, except that the Liquidating Trust may abandon or
 otherwise decline to accept any Retained Assets that the Liquidating Trustee believes in good



                                                  22
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                            Pg 30 of 56


 faith have no value to the Liquidating Trust. Title to any assets that the Liquidating Trust
 abandons or declines to accept shall not vest in the Liquidating Trust.

        E.      Retained Causes of Action

        All Causes of Action are retained, vested, and preserved by the Liquidating Trust under
 Bankruptcy Code section 1123(b), including all Retained Causes of Action provided in the
 applicable schedule to the Plan Supplement.

         From and after the Effective Date, all Retained Causes of Action shall be prosecuted or
 settled solely by the Liquidating Trustee. To the extent any proceeding on a Cause of Action is
 already pending on the Effective Date, the Liquidating Trustee, as successor to the Chapter 11
 Trustee, shall continue the prosecution of such Cause of Action and shall be substituted as
 plaintiff or defendant, or in any other capacity, for the Chapter 11 Trustee under the Plan and the
 Confirmation Order on the Effective Date without need for any further motion practice or notice
 in any case, action, or matter before the Bankruptcy Court.

        Any proceeds from the Retained Causes of Action shall be deposited in the Liquidating
 Trust Account.

        F.      Payment of Liquidating Trust Operating Expenses

        The Plan provides that, in addition to paying Disbursements for Holders of Allowed
 Claims, the Liquidating Trust Assets will also be used to pay Liquidating Trust Operating
 Expenses and certain other expenses associated with the administration of the Chapter 11 Cases.
 To do that, the Liquidating Trustee may establish a reserve account for the payment of
 Liquidating Trust Operating Expenses and fund it with Available Cash. The Available Cash may
 also be used to pay fees and expenses incurred by the Chapter 11 Trustee pre-Consummation.
 The Chapter 11 Trustee will submit a final fee application, which is subject to the approval of the
 Bankruptcy Court.

        Post-Consummation, the Liquidating Trust Assets will be used to pay the Liquidating
 Trustee and the Professionals representing the Liquidating Trustee or PNB. Those Entities shall
 be paid on a monthly basis at regular hourly rates, although certain of those Professionals may
 negotiate a contingency fee arrangement, which would be subject to the approval of PNB and the
 Bankruptcy Court. Any portion of monthly invoices not subject to an objection by PNB within
 ten Business Days shall be paid promptly.

        G.      Beneficiaries of Trust Proceeds

         In accordance with Treasury Regulation Section 301.7701-4(d), the Beneficiaries of the
 Liquidating Trust shall be the Holders of all Allowed Class 5 Claims against the Debtors. The
 Holders of Allowed Class 5 Claims shall receive an allocation of the respective Liquidating Trust
 Interests as provided for in the Plan and the Liquidating Trust Agreement. The Holders of
 Liquidating Trust Interests shall receive Distributions from the Liquidating Trust as provided for
 in the Plan and the Liquidating Trust Agreement.




                                                  23
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 31 of 56


        H.      Liquidating Trust Agreement

         On the Effective Date, the Chapter 11 Trustee, on behalf of the Estates, and the Liquidating
 Trustee shall execute the Liquidating Trust Agreement, which shall be in form and substance
 reasonably acceptable to PNB and substantially in the form attached as Exhibit 1 to the Plan
 Supplement, and take all actions that are required to transfer the Retained Assets to the
 Liquidating Trust. From and after the Effective Date, the Liquidating Trustee shall be authorized
 to, and shall, implement the Liquidating Trust Agreement and the provisions of the Plan that are
 contemplated to be implemented by the Liquidating Trustee.

        I.    Power and Authority of Liquidating Trustee in Accordance with the
        Liquidating Trust Agreement

          The Plan provides that the Liquidating Trustee will be in charge of the Debtors’ Estates
 post-Consummation. The Liquidating Trustee shall be appointed as the representative of each of
 the Estates under Bankruptcy Code sections 1123(a)(5), (a)(7), and (b)(3)(B) and vested with the
 authority and power (subject to the Liquidating Trust Agreement) to, among other things,
 (a) object to Claims against, and Interests in, the Debtors; (b) administer, investigate, prosecute,
 settle, or abandon all Retained Causes of Action assigned to the Liquidating Trust; (c) make
 Distributions provided for in the Plan, including on account of Allowed Claims; and (d) take such
 action as is required to administer, wind-down, and close the Chapter 11 Cases. As the
 representative of the Estates, the Liquidating Trustee shall succeed to all of the rights and powers
 of the Chapter 11 Trustee with respect to all Retained Causes of Action assigned and transferred
 to the Liquidating Trust, and the Liquidating Trustee shall be substituted for the Chapter 11
 Trustee and the Estates, as applicable, as the party in interest in all litigation pending on the
 Effective Date concerning the Retained Causes of Action.

        J.      Termination of the Liquidating Trust

          The Liquidating Trustee shall be discharged and the Liquidating Trust shall be terminated
 at such time as (i) all Disputed Claims have been resolved; (ii) all of the Assets of the Liquidating
 Trust have been liquidated; (iii) all duties and obligations of the Liquidating Trustee have been
 fulfilled; and, (iv) all Distributions required to be made by the Liquidating Trust under the Plan
 and the Liquidating Trust Agreement have been made; however, in no event shall the Liquidating
 Trust be dissolved later than five years after the Effective Date, unless the Bankruptcy Court,
 upon motion within the six-month period before the fifth anniversary (or the end of any extension
 period approved by the Bankruptcy Court), determines that a fixed period extension (not to
 exceed three years, together with any prior extensions, without a favorable letter ruling from the
 Internal Revenue Service that any further extension would not adversely affect the status of the
 Liquidating Trust as a liquidating trust for federal income tax purposes) is necessary to facilitate
 or complete the recovery and liquidation of the assets of the Liquidating Trust.

        K.      Full and Final Satisfaction

        Upon the Effective Date, all Debts of the Liquidating Trust shall be deemed fixed and
 adjusted under the Plan, except as provided therein, and the Liquidating Trust shall have no



                                                  24
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 32 of 56


 liability on account of any Claims or Interests except as provided in the Plan and the Liquidating
 Trust Agreement. All payments and all distributions made by the Liquidating Trustee under the
 Plan shall be in full and final satisfaction, settlement, and release of all Claims against the
 Liquidating Trust; however, nothing contained in the Plan, shall be deemed to constitute or result
 in a discharge of the Debtors under Bankruptcy Code section 1141(d).

        L.      Distribution Procedures

        Section 5.12 of the Plan provides the manner in which the Liquidating Trustee will make
 Distributions to Holders of Allowed Claims.

                1.      Disbursing Agent

         The Disbursing Agent shall make all Distributions required under the Plan and shall
 implement such procedures as it deems necessary to make Distributions under the Plan so as to
 efficiently and economically assure prompt and proportionate Distributions. If ordered by the
 Bankruptcy Court, the Disbursing Agent shall provide a bond in connection with the making of
 any Distributions under the Plan.

                2.      Source of Distributions

       The source of all Distributions and payments under the Plan and the Liquidating Trust
 Agreement shall be Available Cash.

                3.      Distribution Dates

         Commencing upon the Effective Date, the Liquidating Trustee shall be authorized and
 directed to distribute the amounts required under the Plan to the Holders of Allowed Claims
 according to the provisions of the Plan. The Initial Distribution Date shall be within 30 days after
 the Effective Date.

        Distribution Dates after the Initial Distribution Date shall be selected by the Liquidating
 Trustee.

                4.      Manner of Cash Payments

        Cash Distributions made under the Plan shall be in United States dollars by check drawn
 on or wire transfer from a domestic bank.

                5.      Claims Payable by Third Parties

        No Distributions under the Plan shall be made on account of an Allowed Claim that is
 payable under one of the Debtors’ insurance policies or by a guarantor other than one of the
 Debtors until the Holder of such Allowed Claim has exhausted all remedies with respect to such
 insurance policy or guarantor. To the extent that one or more of the Debtors’ insurers or
 guarantors agrees or is ordered by a court to satisfy in full or in part a Claim, then immediately
 upon such insurer’s agreement or court’s order, the Liquidating Trustee may expunge the




                                                  25
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 33 of 56


 applicable portion of such Claim without an objection to such Claim having to be Filed, without
 any further notice, and without any further action, order, or approval of the Bankruptcy Court.

                6.      No Distributions On Account of Disputed Claims

         Distributions shall be made to a Holder of a Disputed Claim on account of such Claim
 only after, and only to the extent that, the Disputed Claim either becomes or is deemed to be an
 Allowed Claim. Any such Distributions shall be made in accordance with the procedures
 provided in Sections 5.12, 5.13, and 5.14 of the Plan.

                7.      Transmittal of Distributions and Notices

         It is important for Holders of Claims to keep their Distribution Address current to receive
 notices and Distributions. Any property or notice that an Entity is or becomes entitled to receive
 under the Plan may be delivered by regular mail, postage prepaid, in an envelope addressed to
 that Entity’s Distribution Address as described below. Property or notices distributed in
 accordance with this Section shall be deemed delivered to such Entity regardless of whether such
 property or notice is actually received by that Entity.

         An Entity’s Distribution Address shall be the address listed in the Schedules, its Proof of
 Claim, or its Proof of Interest, but a Holder of a Claim or Interest may designate a different
 Distribution Address by notifying the Liquidating Trustee and the Claims Agent of that address
 in writing after the Effective Date. Any change of Distribution Address must be provided to the
 Liquidating Trustee and the Claims Agent in order to be effective. Such notification shall be
 effective only upon receipt.

                8.      Record Date

         The Record Date shall be the first day of the Confirmation Hearing, or such other date as
 is designated in a Final Order of the Bankruptcy Court.

         Unless a notice of transfer of Claim or Interest has been filed with the Bankruptcy Court
 before the Record Date in accordance with Bankruptcy Rule 3001, the Disbursing Agent shall rely
 on the Claims Register when determining Holders on the Record Date.

        M.      Resolution of Disputed Claims

                1.      Allowance and Disallowance of Claims

        Each PNB Claim shall be Allowed for all purposes under the Plan as of the Effective Date.

       After the Effective Date, the Liquidating Trustee shall have and retain any and all rights
 and defenses that the Chapter 11 Trustee or Debtors had with respect to any Claim or Interest
 immediately before the Effective Date.

        All Proofs of Claim Filed after the Initial Distribution Date shall be deemed disallowed
 and expunged as of the Effective Date without any further notice and without any action, order,
 or approval of the Bankruptcy Court, and Holders of such Claims shall not receive any
 Distributions on account of such Claims, except (1) if such late Filing is authorized by an order of


                                                 26
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 34 of 56


 the Bankruptcy Court or by the Liquidating Trustee, or is deemed timely Filed by a Final Order
 on or before the Confirmation Hearing; or (2) as provided herein or otherwise agreed.

                2.     Liquidating Trustee’s Authority

         Except as otherwise specifically provided in the Plan, after the Effective Date, the
 Liquidating Trustee shall have the sole authority to: (a) File, withdraw, or litigate to judgment
 objections to Claims; (b) settle or compromise any Disputed Claim without any further notice or
 any action, order, or approval by the Bankruptcy Court; and (c) administer and adjust the Claims
 Register to reflect any such settlements or compromises without any further notice or any action,
 order, or approval by the Bankruptcy Court.

         Any objections to Claims shall be filed on or before 180 days after the Effective Date,
 subject to the extension of the deadline for objecting to such Claims by order of the Bankruptcy
 Court.

                3.     Adjustment to Claims Without Objection

        Any Claim that has been satisfied, or that has been amended, superseded, canceled, or
 otherwise expunged (including under the Plan), may be adjusted or expunged (including on the
 Claims Register to the extent applicable) by the Liquidating Trustee without the need to object to
 such Claim, without any further notice, and without any further action, order, or approval of the
 Bankruptcy Court.

        N.      Reserve Provisions for Disputed Claims

                1.     Establishment of Disputed Claims Reserves

         On any date on which Distributions for any particular Class of Claims are made by the
 Liquidating Trustee, and in connection with making all Distributions required to be made on any
 such date under the Plan, the Liquidating Trustee shall establish a separate Disputed Claims
 Reserve on account of Disputed Claims within the Class receiving Distributions. All Cash
 distributed into a Disputed Claims Reserve shall be deposited in a separate account at a qualified
 institution.

                2.     Amounts to be Reserved

        The Liquidating Trustee shall reserve the Pro Rata proportion of all Cash allocated for
 Distribution on account of each Disputed Claim based upon the Face Amount of each such
 Disputed Claim, or such lesser amount as may be agreed to by the Holder of the Claim on one
 hand and the Liquidating Trust on the other hand, as applicable, or in such amount as may
 otherwise be determined by order of the Bankruptcy Court.

                3.     Distribution

        Unless otherwise required by the applicable treatment provisions of the Plan, payments
 on any Disputed Claim that becomes an Allowed Claim shall be distributed after the Claim is
 Allowed. Distributions shall be made periodically in the discretion of the Liquidating Trustee.


                                                27
18-10509-shl     Doc 1045       Filed 08/29/19 Entered 08/29/19 16:04:03          Main Document
                                             Pg 35 of 56


         In the event that a Disputed Claim is ultimately disallowed in whole or in part, the funds
 allocated to the Disputed Claims Reserve on account of that Disputed Claim shall be removed
 from the Disputed Claims Reserve and shall be Available Cash.

                4.        Termination of Disputed Claims Reserves

         Each Disputed Claims Reserve shall be closed by the Liquidating Trustee when all
 Distributions and other dispositions of Cash or other property required to be made therefrom
 under the Plan and the Liquidating Trust Agreement have been made. Upon closure of a
 Disputed Claims Reserve, all Cash and other property held in that Disputed Claim Reserve shall
 be distributed to Holders of Allowed Claims in the order of priority established by the Plan.

        O.      Allocation of Distributions

        To the extent that any Allowed Claim entitled to a Distribution under the Plan comprises
 indebtedness and accrued but unpaid interest thereon, such Distribution shall be allocated to the
 principal amount of the Claim first and then, to the extent the consideration exceeds the principal
 amount of the Claim, to the portion of the Claim representing accrued but unpaid interest.

        P.      Unclaimed Property

         Any Cash or other distributable property unclaimed for a period of 90 days after it has
 been delivered (or attempted to be delivered) in accordance with the Plan to the Holder entitled
 thereto in respect of such Holder’s Allowed Claim shall be Unclaimed Property. Such Unclaimed
 Property shall include: (a) checks (and the funds represented thereby) mailed to a Distribution
 Address and returned as undeliverable without a proper forwarding address; (b) funds for
 uncashed checks; (c) checks (and the funds represented thereby) not mailed or delivered because
 no Distribution Address to mail or deliver such property was available, notwithstanding efforts
 by the Liquidating Trustee to locate such address that were commercially reasonable under the
 circumstances; and (d) checks (and the funds represented thereby) not mailed or delivered
 because a Holder of a Claim or Interest failed to provide a taxpayer identification number or to
 otherwise satisfy any tax withholding requirements with respect to a distribution within ninety
 (90) days of the date of on which the Liquidating Trustee requested such information.

        Unclaimed Property shall be considered Available Cash.

        Q.      Setoffs

         The Liquidating Trustee may setoff against any Claim (for purposes of determining the
 Allowed amount of such Claim on which distribution shall be made), any Claim of any nature
 whatsoever that the Estate or the Liquidating Trust may have against the Claim Holder, but
 neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
 release by the Liquidating Trust of any such Claim or right of setoff it may have against the Claim
 Holder. If the Liquidating Trustee chooses to setoff against an Allowed Claim, then, for purposes
 of determining the amount of the Allowed Claim, the Liquidating Trustee shall deduct therefrom
 an amount equal to the amount of any Claim that the Liquidating Trust holds against the Holder
 thereof, to the extent that applicable law permits such setoff, recoupment, or reduction.


                                                 28
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 36 of 56


         Holders of Allowed Claims retain whatever rights to setoff they are otherwise entitled to
 assert under Bankruptcy Code section 553.

        R.      No Distributions on Late-Filed Claims

         Any Claim Filed after the Initial Distribution Date shall not be Allowed and shall not
 receive any Distribution under this Plan unless the Bankruptcy Court orders otherwise.

        S.      No Postpetition Interest on Claims

         Unless otherwise specifically provided for in a Final Order, the Plan, or the Confirmation
 Order, or required by applicable law, postpetition interest shall not accrue or be paid on any
 prepetition Claims against the Debtors, and no Holder of a prepetition Claim against the Debtors
 shall be entitled to interest accruing on or after the Petition Date on any such prepetition Claim.

        T.      Claims Paid by Third Parties

         To the extent that the Holder of a Claim receives payment on account of the Claim from a
 party other than the Liquidating Trustee, if the Claim is paid in Full, such Claim shall be
 disallowed without any further notice and without the need for any action, order, or approval of
 the Bankruptcy Court. To the extent that a Holder of a Claim receives a Distribution on account
 of its Claim and also receives payment from a party other than the Liquidating Trust on account
 of such Claim, such Holder shall, within two weeks of receipt of the second payment, repay, or
 return the Distribution to the Liquidating Trustee to the extent that the Holder’s total recovery
 on account of such Claim exceeds the Allowed amount of such Claim. Failure of such Holder to
 timely repay or return such Distribution shall result in the Holder owing the Liquidating Trust
 annualized interest at the federal judgment interest rate in effect as of the Petition Date (calculated
 as provided in section 1961 of the Judicial Code) on such amount owed for each day after the two-
 week grace period specified above until the amount is repaid.

        U.      Federal Income Tax Compliance; Withholding

                1.      Tax Treatment of Liquidating Trust

         For federal income tax purposes, it is intended that the Liquidating Trust be classified as
 a liquidating trust under Section 301.7701-4 of the Treasury Regulations and that such trust be
 owned by its Beneficiaries.

        A transfer to the Liquidating Trust shall be treated for all purposes of the Internal Revenue
 Code of 1986, as amended (the “Internal Revenue Code”), as a transfer to the Beneficiaries of the
 Liquidating Trust. For example, such treatment shall apply for purposes of Internal Revenue
 Code sections 61(a)(12), 483, 1001, 1012, and 1274. Any such transfer shall be treated for federal
 income tax purposes as (1) a deemed transfer to the beneficiary-creditors followed by (2) a
 deemed transfer by the beneficiary-creditors to the Liquidating Trust, and the Beneficiaries of the
 Liquidating Trust shall be treated for federal income tax purposes as the grantors and deemed
 owners of the Liquidating Trust.




                                                   29
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 37 of 56


                2.      Tax Reporting and Compliance

         The Liquidating Trustee shall file returns for the Liquidating Trust as a grantor trust under
 Treasury Regulation Section 1.671-4(a). The Liquidating Trustee shall also annually send to each
 Beneficiary a separate statement setting forth the Beneficiary’s share of income, gain, loss,
 deduction, or credit and shall instruct all Beneficiaries to report such items on their federal income
 tax returns; however, no such statement need be sent to any Class that will not receive any
 Distribution from the Liquidating Trust. The Liquidating Trust’s taxable income, gain, loss,
 deduction, or credit shall be allocated to Holders of Allowed Claims or Interests in accordance
 with their relative beneficial interests in the Liquidating Trust.

          As soon as possible after the Effective Date, the Liquidating Trustee shall make a good
 faith valuation of assets of the Liquidating Trust, and such valuation shall be used consistently
 by all parties for all federal income tax purposes. The Liquidating Trustee shall also file (or cause
 to be filed) any other statements, returns, or disclosures relating to the Liquidating Trust that are
 required by any Governmental Unit for taxing purposes.

         The Liquidating Trustee may segregate the Disputed Claims Reserve and the Liquidating
 Trust Account. The Liquidating Trustee may file all income tax returns with respect to any
 taxable income or loss attributable to the Disputed Claims Reserve or the Liquidating Trust
 Account, determining that either or both of the Disputed Claims Reserve and the Liquidating
 Trust Account are tax reporting entities, separate and distinct from the Liquidating Trust itself,
 in which case, the Liquidating Trustee shall pay the federal, state, and local income taxes
 attributable to such tax reporting entities.

        The Liquidating Trustee may request an expedited determination of taxes of the
 Liquidating Trust, including the Disputed Claims Reserve and the Liquidating Trust Account,
 under Bankruptcy Code section 505(b) for all returns filed for, or on behalf of, the Debtors and
 the Liquidating Trust for all taxable periods through the dissolution of the Liquidating Trust.

         The Liquidating Trustee shall be responsible for filing all federal, state, local, and foreign
 tax returns for the Debtors and the Liquidating Trust. The Liquidating Trustee shall comply with
 all withholding and reporting requirements imposed by any federal, state, local, or foreign taxing
 authority, and all Distributions made by the Liquidating Trust shall be subject to any such
 withholding and reporting requirements.

                3.      Payment of Taxes

        The Liquidating Trust shall be responsible for payment of all tax obligations of the
 Debtors, including Priority Tax Claims and Administrative Claims, and any taxes imposed on the
 Liquidating Trust or its Assets, including the Disputed Claims Reserve and the Liquidating Trust
 Account. If and to the extent that any Cash retained on account of Disputed Claims in the
 Disputed Claims Reserve is insufficient to pay the portion of any such taxes attributable to the
 taxable income arising from the assets allocable to, or retained on account of, Disputed Claims,
 such taxes shall be (a) reimbursed from any Cash amounts later retained on account of Disputed
 Claims, or (b) to the extent such Disputed Claims have been resolved, deducted from any



                                                  30
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                            Pg 38 of 56


 amounts distributable by the Liquidating Trust as a result of the resolutions of such Disputed
 Claims.

         V.     No De Minimis Distributions

         Notwithstanding anything to the contrary in the Plan, no partial Distribution of less than
 $50.00 shall be made to any Holder of an Allowed Claim on account thereof. The amount of de
 minimis Distributions that are not made under this Section shall accrue and be made available for
 later Distributions.

         W.     United States Trustee Fees

        All outstanding amounts due under 28 U.S.C. § 1930(a)(6) that have not been paid shall
 be paid by the Chapter 11 Trustee on or before the Effective Date.

        Any transfer from the Estates to the Liquidating Trustee shall not constitute a
 “disbursement” under 28 U.S.C. § 1930(a)(6). The Liquidating Trustee shall pay any statutory
 fees due under 28 U.S.C. § 1930(a)(6) based on disbursements made by the Liquidating Trustee
 and such fees shall be paid until entry of a final decree or an order converting or dismissing the
 case.

         X.     Books and Records

        On the Effective Date, the Liquidating Trustee shall: (i) take possession of all books,
 records, and files of the Debtors and their Estates; and (ii) provide for the retention and storage
 of such books, records, and files until such time as the Liquidating Trustee determines, in
 accordance with the Liquidating Trust Agreement, that their retention is no longer necessary or
 required.

    Y.   Remaining Cash

        If the Liquidating Trustee holds Cash after all Liquidating Trust Operating Expenses are
 paid and all Distributions are made, the Liquidating Trustee shall transfer such remaining Cash
 to PNB no later than ten days after all such Distributions are made.

         TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        Section 6 of the Plan sets forth the treatment of Executory Contracts and Unexpired
 Leases, including the treatment of Claims based on the Rejection of an Executory Contract or
 Unexpired Lease.

         A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

        Any Executory Contract or Unexpired Lease not previously assumed or rejected shall be
 deemed automatically rejected on the Effective Date under Bankruptcy Code sections 365 and
 1123, except (a) if such Executory Contract or Unexpired Lease is an agreement or document
 assumed or entered into in connection with the Plan; (b) if such Executory Contract or Unexpired
 Lease is a directors’ and officers’ insurance policy (which policy shall be deemed assumed and



                                                 31
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 39 of 56


 transferred to the Liquidating Trust under the Plan and shall continue to provide coverage for all
 individuals within the definition of “Insured” in any such policy); or (c) as otherwise provided
 by a separate post-petition agreement.

        Rejection of an Executory Contract or Unexpired Lease, whether under the Plan or
 otherwise, shall not terminate any preexisting obligations owed to the Liquidating Trust under
 such Executory Contract or Unexpired Lease.

        To the extent that a Debtor might have executed any modification, amendment, or
 supplement to, or restatement of, any prepetition Executory Contract or Unexpired Lease during
 the Chapter 11 Cases, such action shall not be deemed to alter the prepetition nature of such
 Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims that
 may arise in connection therewith.

         Confirmation shall, subject to and upon Consummation, constitute a Bankruptcy Court
 order approving the assumption, assumption and assignment, or rejection of the Executory
 Contracts and Unexpired Leases assumed, assumed and assigned, or rejected under the Plan.
 Any motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date
 shall be subject to approval by the Bankruptcy Court on or after the Effective Date by a Final
 Order. Each Executory Contract and Unexpired Lease assumed under this Section (or by any
 order of the Bankruptcy Court) which has not been assigned to a third party before the Effective
 Date shall vest in the Liquidating Trust and be fully enforceable by the Liquidating Trustee in
 accordance with its terms, except as such terms are modified by the provisions of the Plan or any
 order of the Bankruptcy Court authorizing and providing for the assumption of such Executory
 Contract or Unexpired Lease under applicable federal law.

        B.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Any Proofs of Claim with respect to Claims arising from the rejection of Executory
 Contracts or Unexpired Leases under the Plan or the Confirmation Order must be filed with the
 Bankruptcy Court within 30 days after the Effective Date, unless a Bankruptcy Court order
 provides otherwise. Any Claim arising from the rejection of an Executory Contract or Unexpired
 Lease not Filed with the Bankruptcy Court within such time shall be automatically disallowed
 and forever barred from assertion, and shall not be enforceable against the Liquidating Trust or
 its property, without the need for any objection by the Liquidating Trustee, any further notice or
 any action, order, or approval of the Bankruptcy Court or any other Entity. Any Allowed Claims
 arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be
 classified as Unsecured Claims and treated accordingly under the Plan, after which such Allowed
 Claims shall be deemed fully satisfied and released.

        C.      Reservation of Rights

         Nothing contained in this Disclosure Statement or in the Plan shall constitute an
 admission by the Chapter 11 Trustee, the Liquidating Trustee, or the Debtors that any contract or
 lease is in fact an Executory Contract or Unexpired Lease or that the Chapter 11 Trustee, the
 Liquidating Trustee, the Liquidating Trust, the Debtors, or the Estates have any liability



                                                32
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 40 of 56


 thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
 unexpired at the time of assumption or rejection, the Liquidating Trustee shall have 30 days
 following entry of a Final Order resolving such dispute to alter the treatment of such contract or
 lease under the Plan.

        CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND TO THE
        EFFECTIVE DATE

        A.      Conditions to Confirmation of the Plan

       The following are conditions precedent to the occurrence of the Confirmation Date, which
 must be satisfied or waived in accordance with Section 7.3 of the Plan:

             the Confirmation Order is in form and substance reasonably acceptable to the
             Chapter 11 Trustee; and

             the Confirmation Order is in form and substance reasonably acceptable to PNB.

        B.      Conditions to Consummation

        Consummation shall not occur until each of the conditions provided below is satisfied
 under Section 7.2 of the Plan or waived with Section 7.3 of the Plan:

             the Confirmation Order has been entered;

             the Confirmation Order is not then stayed, vacated, or reversed, and has not been
             amended without the agreement of the Chapter 11 Trustee;

             the Liquidating Trust has been established;

             the Liquidating Trustee has been appointed and has assumed his or her rights and
             responsibilities under the Plan and under the documents substantially in the form
             provided in the Liquidating Trust Agreement; and,

             all actions, documents, and agreements necessary to implement the
             provisions of the Plan to be effectuated on or before the Effective Date are in
             form and substance reasonably satisfactory to the Chapter 11 Trustee, and
             such actions, documents, and agreements have been effected or executed and
             delivered.

        C.      Waiver of Conditions

         Each of the conditions provided in Sections 7.1 and 7.2 of the Plan may be waived in whole
 or in part by the Chapter 11 Trustee without any notice to parties in interest or the Bankruptcy
 Court and without a hearing, but any such waiver shall not be effective without the consent of
 PNB, which shall not be unreasonably withheld.




                                                33
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 41 of 56


        D.      Effect of Failure of Conditions to Consummation

         If the conditions to Consummation have not been satisfied or duly waived in accordance
 with the Plan on or before the first Business Day that is more than ninety days after the
 Confirmation Date, or such later date as might be agreed to by the Chapter 11 Trustee and PNB,
 the Chapter 11 Trustee may schedule a status hearing with the Bankruptcy Court. At this status
 hearing, the Bankruptcy Court may vacate the Confirmation Order if the Court determines that
 it would be in the best interests of all parties in interest. If the Confirmation Order is ultimately
 vacated, the Plan shall be null and void in all respects, and nothing contained in the Plan shall
 constitute an admission, waiver, or release of any Claim against or Interest in the Estates.

        E.      Effective Date

         The Effective Date shall be the first Business Day after the Confirmation Date on which
 (a) the conditions to the occurrence of the Effective Date provided in Section 7.2 of the Plan have
 been satisfied or waived under Section 7.3 of the Plan, and (b) the Chapter 11 Trustee declares the
 Plan effective.

        PLAN CONFIRMATION

        A.      Objections to Confirmation

        Any objections to Confirmation of the Plan must be in writing and must be Filed with the
 Clerk of the Bankruptcy Court and served on counsel for the Chapter 11 Trustee, the Debtors,
 and the United States Trustee on or before the date set forth in the notice of the Confirmation
 Hearing sent to you with this Disclosure Statement and the Plan. Bankruptcy Rule 3020 governs
 the form of any such objection.

        B.       Hearing on Confirmation

          The Court has set November 18, 2019 at 11:00 a.m. for a Confirmation Hearing to
 determine whether the Plan has been accepted by the requisite number of creditors and whether
 the other requirements for confirmation of the Plan have been satisfied. The Confirmation
 Hearing will be held in Courtroom 701, One Bowling Green, New York, NY 10004, before the
 Honorable Sean H. Lane, United States Bankruptcy Judge. The Confirmation Hearing may be
 continued from time to time and day to day without further notice. If the Court confirms the
 Plan, it will enter the Confirmation Order.

        EFFECTS OF CONSUMMATION

         Section 8 of the Plan sets forth the effects of Consummation. Upon Consummation, the
 provisions of the Plan will bind any Holder of a Claim or Interest. The Plan’s provisions include
 the discharge of all prepetition Claims and Interests in exchange for the rights afforded to Holders
 under the Plan, and the injunction of any attempts to enforce such Claims or Interests.
 Accordingly, it is important that all Holders of Claims read this section of the Disclosure
 Statement and Section 8 of the Plan carefully.




                                                  34
18-10509-shl    Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03          Main Document
                                           Pg 42 of 56


        A.     Binding Effect of Plan

         Except as otherwise provided in Bankruptcy Code section 1141(d)(3), upon
 Consummation, the provisions of the Plan shall bind any Holder of a Claim against, or Interest
 in, a Debtor, whether or not the Claim or Interest of such Holder is impaired under the Plan and
 whether or not such Holder has accepted the Plan.




                                               35
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 43 of 56


        B.      Exculpation

          Exculpated Party means (a) Chapter 11 Trustee, (b) the Liquidating Trustee, (c) PNB, or
 (d) with respect to any Entity described in the foregoing clauses (a) through (c), such Entity’s
 respective postpetition officers, directors, shareholders, members, employees, representatives,
 advisors, attorneys, financial advisors, investment bankers, agents, related professionals, or
 affiliates.

         As of the Effective Date, except as otherwise specifically provided in this Plan, no
 Exculpated Party shall have or incur liability to any other party in interest, or any of their
 respective officers, directors, shareholders, members, employees, representatives, advisors,
 attorneys, financial advisors, investment bankers, agents, related professionals, or affiliates for
 any act or omission occurring or failing to occur after the Petition Date relating to or arising out
 of the Chapter 11 Cases, including the negotiation and execution of this Plan, the Disclosure
 Statement, the Liquidating Trust Agreement, any Sale Order or related sale process, the
 solicitation of votes for and the pursuit of confirmation of this Plan, the Consummation of this
 Plan, the management of the Liquidating Trust, the liquidation of the Liquidating Trust Assets,
 the administration of this Plan, or the property to be distributed under this Plan, including all
 documents ancillary thereto, all decisions, actions, inactions, and alleged negligence or
 misconduct relating thereto, to the extent permitted by law. The Plan shall not release the
 Exculpated Parties from any cause of action related to any act or omission that is determined in
 a Final Order to have constituted gross negligence, willful misconduct or fraud (to the extent
 imposed by applicable non-bankruptcy law).

         As of the Effective Date, notwithstanding any other provision of this Plan, neither any
 Holder of a Claim or Interest, nor any other party in interest, nor any of their respective officers,
 directors, shareholders, members, employees, representatives, advisors, attorneys, financial
 advisors, investment bankers, agents, related professionals, or affiliates, shall have any right of
 action against any of the Exculpated Parties for any act or omission occurring or failing to occur
 after the Petition Date relating to, or arising out of, the Chapter 11 Cases, the negotiation and
 execution of this Plan, the Disclosure Statement, the Liquidating Trust Agreement, any asset
 purchase agreement or related sale process, the solicitation of votes for and the pursuit of
 confirmation of this Plan, the management of the Liquidating Trust, the liquidation of Liquidating
 Trust Assets, the Consummation of this Plan, the administration of this Plan, or the property to
 be distributed under this Plan, including all documents ancillary thereto, and all decisions,
 actions, inactions, and alleged negligence or misconduct relating thereto, to the extent permitted
 by law.




                                                  36
18-10509-shl    Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03          Main Document
                                           Pg 44 of 56


        C.     Release

        As of the Effective Date, each Holder of a Claim who has accepted the Plan is
 deemed to have conclusively, absolutely, unconditionally, irrevocably and forever
 released and discharged each Exculpated Party from any and all Claims that were not the
 result of gross negligence, fraud, willful misconduct, or criminal conduct by the
 Exculpated Party.
        D.     Injunction

       FROM AND AFTER THE EFFECTIVE DATE, EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN OR THE CONFIRMATION ORDER, ALL
 ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD A CLAIM OR INTEREST BASED
 UPON ANY ACT OR OMISSION, TRANSACTION, OR OTHER ACTIVITY RELATED TO
 THE DEBTORS, THE CHAPTER 11 TRUSTEE, OR THE CHAPTER 11 CASES THAT
 OCCURRED BEFORE THE EFFECTIVE DATE, SHALL BE PRECLUDED AND
 PERMANENTLY ENJOINED ON AND AFTER THE EFFECTIVE DATE FROM THE
 ENFORCEMENT, ATTACHMENT, COLLECTION, ENCUMBRANCE, OR RECOVERY
 WITH RESPECT TO ANY SUCH CLAIM OR INTEREST AGAINST THE RETAINED
 ASSETS OR THE PURCHASED ASSETS.

       FROM AND AFTER THE EFFECTIVE DATE, EXCEPT AS OTHERWISE
 SPECIFICALLY PROVIDED IN THE PLAN OR THE CONFIRMATION ORDER, ALL
 ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD AN EXCULPATED LIABILITY
 AGAINST ANY EXCULPATED PARTY ARE PERMANENTLY ENJOINED FROM TAKING
 ANY OF THE FOLLOWING ACTIONS ON ACCOUNT OF SUCH EXCULPATED
 LIABILITY: (I) COMMENCING OR CONTINUING, IN ANY MANNER AND IN ANY
 PLACE, ANY SUIT OR OTHER PROCEEDING; (II) ENFORCING IN ANY MANNER ANY
 JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR
 ENFORCING ANY LIEN OR ENCUMBRANCE; OR (IV) ASSERTING A SETOFF, RIGHT OF
 SUBROGATION, OR RECOUPMENT AGAINST ANY DEBT, LIABILITY, OR
 OBLIGATION DUE TO ANY EXCULPATED PARTY.

      NOTHING IN THE PLAN SHALL BE CONSTRUED AS AN INJUNCTION WITH
 RESPECT TO THE LIQUIDATING TRUSTEE’S PURSUIT OF THE RETAINED CAUSES OF
 ACTION.

        E.     Post-Consummation Liability of Liquidating Trustee and PNB

          The Liquidating Trustee, its employees, agents, representatives, and professionals
 employed or retained by the Liquidating Trustee (collectively, the “Liquidating Trustee’s
 Agents”) and PNB, its employees, officers, directors, agents, members or representatives, or
 professionals employed or retained by PNB (collectively, “PNB’s Agents”) shall not have or incur
 liability to any Entity for an act taken, or omission made, in good faith in connection with or
 related to Distributions made under the Plan or the Liquidating Trust Agreement, the
 administration of the Liquidating Trust, or the implementation of the Plan. The Liquidating



                                               37
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 45 of 56


 Trustee, the Liquidating Trustee’s Agents, PNB, and PNB’s Agents shall be entitled to rely
 reasonably on the advice of counsel with respect to their duties and responsibilities under the
 Plan and the Liquidating Trust Agreement. Entry of the Confirmation Order constitutes a judicial
 determination that the exculpation provisions contained in Section 8 are necessary to, among
 other things, facilitate Confirmation and minimize potential Claims arising after the Effective
 Date for indemnity, reimbursement, or contribution from the Estates, the Liquidating Trust, or
 each Entity’s respective property. Confirmation shall also constitute a final judicial determination
 of, among other things, the matters included in the exculpation provisions of the Plan. In
 addition, under Bankruptcy Code section 1125(e), the Chapter 11 Trustee and each of his agents,
 representatives, employees, advisors, and attorneys shall be deemed to have solicited votes on
 the Plan in good faith and in compliance with the Bankruptcy Code and to have participated in
 good faith and in compliance with the Bankruptcy Code. No such parties shall have any liability
 for the violation of any applicable law, rule, or regulation governing the solicitation of votes on
 the Plan.

        Notwithstanding the foregoing, nothing herein or in Section 8 shall alter any provision in
 the Liquidating Trust Agreement that explicitly provides for the potential liability of the
 Liquidating Trustee to any Entity.

        F.      PNB as Consulting Creditor

         As provided in greater detail in the Liquidating Trust Agreement, PNB shall have
 consultation and information rights with respect to the Liquidating Trust. PNB shall not receive
 compensation for any action it takes in connection with this Plan. PNB shall be entitled to
 reimbursement of reasonable costs and expenses in connection with its duties as a consulting
 creditor, including costs of counsel or other professionals, which may be paid by the Liquidating
 Trust, as appropriate, without the need for Bankruptcy Court approval.

        G.      Insurance

        Except as necessary to be consistent with the Plan, the Plan shall not diminish or impair
 the enforceability of an insurance policy that might cover Claims against the Debtors, the Estates,
 or any other Entity. In no event shall the Liquidating Trustee have the right to cancel or limit the
 coverage available under any insurance policy under which the Debtors’ directors, officers, or
 employees are insured parties.

        H.      Implementation

         Upon Confirmation, the Chapter 11 Trustee and Liquidating Trustee shall be authorized
 to take all steps and execute all documents necessary to implement the provisions contained in
 the Plan.

        RETENTION OF JURISDICTION

          On and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction
 over all matters arising under, arising in, or related to the Chapter 11 Cases or the Plan to the
 fullest extent permitted by law.


                                                 38
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 46 of 56


        MISCELLANEOUS

        A.     Modification of Plan

        The Chapter 11 Trustee expressly reserves the right to modify the Plan before or after
 Confirmation, to the extent permitted by law (including Bankruptcy Code section 1127 and
 Bankruptcy Rule 3019). The Chapter 11 Trustee may initiate proceedings in the Bankruptcy Court
 to so alter, amend, or modify the Plan, or to remedy any defect or omission in the Plan, the
 Disclosure Statement, or the Confirmation Order, as may be necessary to carry out the purposes
 and intent of the Plan.

         To the extent that the Plan has been modified before the entry of the Confirmation Order,
 entry of such Confirmation Order shall constitute approval of such modification without the need
 for additional disclosure or re-solicitation under Bankruptcy Rule 3019.

          If the Chapter 11 Trustee revokes or withdraws the Plan, or if Confirmation or
 Consummation does not occur, then the Plan and the Confirmation Order shall be null and void
 in all respects; however, neither the revocation or withdrawal of the plan nor the nonoccurrence
 of Confirmation or Consummation shall have any impact on any Sale Order or on any Purchaser’s
 purchase of any Purchased Assets.

        B.     Liquidating Trustee’s Plan Interpretation

         The Liquidating Trustee may interpret any effectuating provisions in a manner that is
 consistent with the overall purpose and intent of the Plan without further notice to, or action,
 order, or approval of, the Bankruptcy Court or any other Entity.

        C.     Plan Supplement

        The Plan Supplement shall be filed by the Chapter 11 Trustee no later than ten Business
 Days before the Confirmation Hearing or on such later date as might be approved by the
 Bankruptcy Court on notice to parties in interest. The Plan Supplement shall include any other
 necessary documentation related to the Plan.

        D.     Conflicts

        To the extent there are inconsistencies among the Confirmation Order, the Plan, the
 Disclosure Statement, and any other agreement entered into by the Debtors, the Chapter 11
 Trustee, or the Liquidating Trustee, (1) the Plan controls the Disclosure Statement and any such
 agreements, and (2) the Confirmation Order controls the Plan, the Disclosure Statement, and any
 such agreements.

        To the extent any exhibit or document included in the Plan Supplement is inconsistent
 with the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or
 non-document portion of the Plan shall control.




                                                39
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 47 of 56


        E.     Notices

        To be effective, all notices, requests, and demands to or upon the Chapter 11 Trustee or
 the Liquidating Trustee must be in writing and sent to:

        Counsel to the Chapter 11 Trustee and Liquidating Trustee:

               Jenner & Block LLP
               Attention: Carl Wedoff
               919 Third Avenue
               New York, New York 10022
               cwedoff@jenner.com

               and

               Jenner & Block LLP
               Attention: Angela Allen
               353 North Clark Street
               Chicago, Illinois 60654
               aallen@jenner.com

        Counsel to PNB:

               Cleary Gottlieb Steen & Hamilton LLP
               Attention: Sean O’Neal, Rahul Mukhi
               One Liberty Plaza
               New York, New York 10006
               soneal@cgsh.com
               rmukhi@cgsh.com

        Unless otherwise expressly provided herein, notice shall be deemed to have been duly
 given or made when actually delivered or, in the case of notice sent by electronic mail, when
 received.

        F.     Writings

        Wherever the Plan requires that consent, acceptance, or approval be evidenced by a
 writing, such a writing may be conveyed by counsel for the respective parties that have such
 consent, acceptance, or approval rights, including by electronic mail.

        G.     Reservation of Rights

         Neither the filing of the Plan, nor any statement or provision contained in the Plan, nor
 the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the
 Plan Supplement, shall be an admission or waiver of any rights of any Debtor or the Chapter 11




                                                40
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 48 of 56


 Trustee with respect to the Holders of Claims or Interests, including but not limited to Claims of
 the Modi-Controlled Entities, unless and until the Effective Date has occurred.

         H.      Additional Documents

         The Chapter 11 Trustee shall file with the Bankruptcy Court such agreements,
 instruments, pleadings, orders, papers, or other documents as may be necessary or appropriate
 to effect and further evidence the terms and conditions of the Plan.

         I.      Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
 be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
 assign, Affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any,
 of each Entity.

         J.      Certain Actions

         On or after the Effective Date (as appropriate), all matters provided for under the Plan
 that would otherwise require approval of the directors or stockholders of the Debtors shall be
 deemed to have occurred and shall be in effect before, on, or after the Effective Date (as
 appropriate), under the applicable general corporation, limited liability, or partnership law of the
 states in which the Debtors are incorporated, without any requirement of further action by the
 directors and stockholders of the Debtors.

        On the Effective Date, each of the Debtors’ formation documents shall be deemed
 amended to prohibit the issuance by the Debtors of nonvoting securities to the extent required
 under Bankruptcy Code section 1123(a)(6).

         On or as soon as practicable following the Effective Date, the Liquidating Trustee shall
 cancel, annul, and extinguish all Interests.

         K.      Severability of Plan Provisions.

         If, before the Confirmation Date, any term or provision of the Plan is determined by the
 Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court shall alter and
 interpret such term or provision to make it valid or enforceable to the maximum extent
 practicable, consistent with the original purpose of the term or provision held to be invalid, void,
 or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
 provisions of the Plan shall remain in full force and effect and shall in no way be affected by such
 holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
 determination that each term and provision of the Plan, as it may have been altered or interpreted
 in accordance with the foregoing, is valid and enforceable.




                                                   41
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 49 of 56


        L.      Governing Law.

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
 Code and Bankruptcy Rules) or unless otherwise specified, the laws of the State of New York
 shall govern the rights, obligations, construction, and implementation of the Plan, and any
 agreements, documents, instruments, or contracts executed or entered into in connection with the
 Plan (except as otherwise provided in those agreements, in which case the governing law of such
 agreement shall control), without giving effect to the principles of conflict of laws.

        M.      Exhibits.

        Unless otherwise specified, all references herein to exhibits are references to exhibits in
 the Plan Supplement. All exhibits and documents included in the Plan Supplement are
 incorporated into and are a part of the Plan as if provided in full in the Plan.

        N.      Computation of Time

        Unless otherwise specified, the provisions of Bankruptcy Rule 9006(a) shall apply in
 computing any period of time prescribed or allowed herein. If the date on which a transaction
 would ordinarily occur under the Plan falls on a day that is not a Business Day, then such
 transaction shall instead occur on the next Business Day.

        RISK FACTORS

         Distributions to Holders of Allowed General Unsecured Claims are subject to the success
 of the Liquidating Trust in administering the Retained Causes of Action and implementing the
 Plan efficiently. Notwithstanding the Chapter 11 Trustee’s best efforts to provide reasonable
 estimates of the expected return to the Holders of Claims, there is always a possibility that the
 efforts of the Liquidating Trust will be more expensive or less successful than predicted.
 Additionally, there may be significant delay before any Distribution is made on account of
 Allowed General Unsecured Claims.

        For the reasons set forth in this Disclosure Statement, the Chapter 11 Trustee believes that
 the very same risks described herein are present in and significantly greater to creditors in a
 chapter 7 case.

        BEST INTEREST OF CREDITORS TEST

         Confirmation of the Plan requires, among other things, that each Holder of an Allowed
 Claim in an Impaired Class and each Holder of an Interest either: (a) accepts the Plan; or
 (b) receives or retains under the Plan property of a value, as of the Effective Date, that is not less
 than the value such Holder would receive or retain if the Debtors were liquidated under chapter
 7 of the Bankruptcy Code. This requirement is commonly referred to as the “Best Interest Test.”

        A.      Chapter 7

         To determine the value that the Holders of Impaired Claims and Interests would receive
 if the Debtors were liquidated, the Bankruptcy Court must determine the dollar amount that


                                                  42
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03            Main Document
                                            Pg 50 of 56


 would be generated from the liquidation of the Debtors’ assets and properties in the context of a
 chapter 7 liquidation case. Bankruptcy Code section 704 requires a chapter 7 trustee to collect
 and reduce to money the property of the Estates as expeditiously as is compatible with the best
 interests of parties in interest.

         The Cash available for satisfaction of Allowed Claims would consist of the proceeds
 resulting from the disposition of the Debtors’ remaining assets, augmented by the Cash, if any,
 held by the Debtors at the time of the commencement of the chapter 7 case. Any such Cash
 amount would then be reduced by the amount of any Allowed Claims secured by such assets,
 the costs and expenses of the liquidation, and additional Administrative Claims and priority
 claims that may result from the use of chapter 7 for the purposes of liquidation.

         The costs of liquidation under chapter 7 would include fees payable to a chapter 7 case
 trustee, as well as those that might be payable to his or her attorneys and to other Professionals
 that such trustee may engage, plus any unpaid expenses incurred by the Debtors during the
 Chapter 11 Cases that would be allowed in the chapter 7 case, such as compensation for attorneys,
 appraisers, accountants, or other Professionals, as well as other costs and expenses of the Debtors.
 Such Administrative Claims would have to be paid in Cash and in full from the liquidation
 proceeds before the balance of those proceeds would be available to pay other Claims.

        B.      Liquidation Analysis

         The Plan satisfies the Best Interest Test. The Plan provides equal or greater recovery to
 the Holders of Allowed General Unsecured Claims than such Holders would receive under a
 liquidation under chapter 7 primarily because the Plan gives such Holders the option to accept
 an Allowed Convenience Claim which will provide a significantly larger recovery for most
 Holders of Allowed General Unsecured Claims than if they instead recovered Pro Rata with all
 other General Unsecured Claim Holders. Even for the small number of Holders of Allowed
 General Unsecured Claims who may not recover more by opting to accept an Allowed
 Convenience Claim, those Holders will receive a greater Distribution as a Holder in Class 5 than
 they would in a chapter 7 liquidation because the Convenience Class will greatly reduce the
 overall number of Holders who will recover Pro Rata in Class 5. Further, conversion to chapter
 7 would add an additional layer of administrative expense with the appointment of a chapter 7
 trustee who would have to reevaluate much of the analysis the Chapter 11 Trustee has already
 undertaken in the Chapter 11 Cases.

        Moreover, in chapter 7 cases, the chapter 7 trustee is also entitled to seek a sliding scale
 commission based upon the funds distributed by such trustee, even though the Chapter 11
 Trustee has already accumulated much of the funds and has already incurred many of the
 expenses associated with generating those funds. Accordingly, the Chapter 11 Trustee believes
 that there is a reasonable likelihood that Claim Holders would “pay again” for the funds
 accumulated by the Chapter 11 Trustee, since the chapter 7 trustee would be entitled to receive a
 commission in some amount for all funds distributed, including possibly substantial funds
 handed over to the Liquidating Trust by the Chapter 11 Trustee. It is also anticipated that a
 chapter 7 liquidation would result in delay in the Distributions to Holders of Allowed Claims.
 Among other things, a chapter 7 case would trigger a new bar date for filing Claims that would


                                                 43
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                            Pg 51 of 56


 be more than 70 days following conversion of the case to chapter 7. Hence, a chapter 7 liquidation
 would not only delay Distributions, but raise the prospect of Entities filing additional Claims that
 were not asserted in the Chapter 11 Cases, and which would further dilute the recoveries of
 Holders of Allowed Claims. Based on the foregoing, the Plan provides an opportunity to bring
 the greatest return to Claim Holders.

        CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         The following discussion is a summary of certain U.S. federal income tax consequences of
 the Plan to the Debtors and to Holders of Claims and Interests. This discussion is based on the
 IRC, Treasury Regulations promulgated and proposed thereunder, judicial decisions and
 published administrative rules and pronouncements of the IRS as in effect on the date hereof.
 Due to the complexity of certain aspects of the Plan, the lack of applicable legal precedent, the
 possibility of changes in the law, the differences in the nature of the Claims (including Claims
 within the same Class) and Interests, the Holder’s status and method of accounting (including
 Holders within the same Class) and the potential for disputes as to legal and factual matters with
 the IRS, the tax consequences described herein are subject to significant uncertainties. No legal
 opinions have been requested from counsel with respect to any of the tax aspects of the Plan and
 no rulings have been or will be requested from the IRS with respect to the any of the issues
 discussed below. Furthermore, legislative, judicial, or administrative changes may occur,
 perhaps with retroactive effect, which could affect the accuracy of the statements and conclusions
 set forth below as well as the tax consequences to the Debtors and the Holders of Claims and
 Interests.

        This discussion does not purport to address all aspects of U.S. federal income taxation that
 may be relevant to the Debtors or the Holders of Claims or Interests in light of their personal
 circumstances, nor does the discussion deal with tax issues with respect to taxpayers subject to
 special treatment under the U.S. federal income tax laws (including, for example, banks,
 governmental authorities or agencies, pass-through entities, brokers and dealers in securities,
 insurance companies, financial institutions, tax-exempt organizations, small business investment
 companies, regulated investment companies and foreign taxpayers). This discussion does not
 address the tax consequences to Holders of Claims who did not acquire such Claims at the issue
 price on original issue. No aspect of foreign, state, local, or estate and gift taxation is addressed.

       THE FOLLOWING SUMMARY IS NOT A SUBSTITUTE FOR CAREFUL TAX
 PLANNING AND ADVICE BASED UPON THE PERSONAL CIRCUMSTANCES OF EACH
 HOLDER OF A CLAIM OR INTEREST. EACH HOLDER OF A CLAIM OR INTEREST IS URGED
 TO CONSULT WITH SUCH HOLDER’S TAX ADVISORS CONCERNING THE U.S. FEDERAL,
 STATE, LOCAL, FOREIGN, AND OTHER TAX CONSEQUENCES APPLICABLE UNDER THE
 PLAN.

        A.      Consequences to Debtors

        Under the Plan, the Chapter 11 Trustee is transferring assets of the Debtors to the
 Liquidating Trust. This transfer may result in the recognition of taxable gain or loss by the
 Debtors. To the extent that any federal income tax liability to the Debtors results from the transfer,


                                                  44
18-10509-shl      Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03              Main Document
                                             Pg 52 of 56


 the Liquidating Trust will pay the resulting tax to the IRS. The Plan also provides that the Debtors
 will eventually be liquidated and dissolved. As a result, there will be no net operating loss or
 capital loss carry-forwards or other tax attributes available to the Debtors following the Effective
 Date after giving effect to the transactions contemplated by the Plan.

        B.      Federal Income Tax Treatment of the Liquidating Trust

                1.      Classification of Liquidating Trust

         Under the Plan, the Chapter 11 Trustee will transfer the Retained Assets to the Liquidating
 Trust, and the Liquidating Trust will become obligated to make Distributions in accordance with
 the Plan. The Plan provides, and this discussion assumes, that the Liquidating Trust will be
 treated for federal income tax purposes as a “creditor trust,” as defined in Treasury Regulation
 Section 301.7701-4(d), and will therefore be taxed as a grantor trust, of which the Beneficiaries
 will be treated as the owners and grantors thereof. Accordingly, because a grantor trust is treated
 as a pass-through entity for federal income tax purposes, no tax should be imposed on the
 Liquidating Trust itself or on the income earned or gain recognized by the Liquidating Trust.
 Instead, the Beneficiaries will be taxed on their allocable shares of such net income or gain in each
 taxable year, whether or not they received any Distributions from the Liquidating Trust in such
 taxable year.

          Although the Liquidating Trust has been structured with the intention of complying with
 guidelines established by the IRS in Rev. Proc. 94-45, 1994-2 C.B. 684, for the formation of creditor
 trusts, it is possible that the IRS could require a different characterization of the Liquidating Trust,
 which could result in different and possibly greater tax liability to the Liquidating Trust or the
 Holders of Allowed Claims. No ruling has been or will be requested from the IRS concerning the
 tax status of the Liquidating Trust, and there can be no assurance the IRS will not require an
 alternative characterization of the Liquidating Trust. If the Liquidating Trust were determined
 by the IRS to be taxable not as a creditor trust, as described in Treasury Regulation Section
 301.7701-4(d), the taxation of the Liquidating Trust and the transfer of assets by the Chapter 11
 Trustee to the Liquidating Trust could be materially different than is described herein and could
 have a material adverse effect on the Holders of Allowed Claims.

                2.      Tax Reporting

         The Liquidating Trust will file tax returns with the IRS as a grantor trust in accordance
 with Treasury Regulation Section 1.671-4(a). The Liquidating Trust will also send to each
 Beneficiary a separate statement setting forth the Beneficiary’s allocable share of items of income,
 gain, loss, deduction, or credit and will instruct the Beneficiary to report such items on such
 Beneficiary’s federal income tax return.

        C.      Consequence to Holders of Claims

         The federal income tax consequences of the Plan to a Holder of a Claim will depend upon
 several factors, including but not limited to: (i) the origin of the Holder’s Claim, (ii) whether the
 Holder is a resident of the United States for tax purposes (or falls into any of the special classes



                                                   45
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                            Pg 53 of 56


 of taxpayers excluded from this discussion as noted above), (iii) whether the Holder reports
 income on the accrual or cash basis method, (iv) whether the Holder has taken a bad debt
 deduction or worthless security deduction with respect to this Claim and (v) whether the Holder
 receives distributions under the Plan in more than one taxable year. HOLDERS ARE STRONGLY
 ADVISED TO CONSULT THEIR TAX ADVISORS WITH RESPECT TO THE TAX TREATMENT
 UNDER THE PLAN OF THEIR PARTICULAR CLAIMS.

                1.     Holders of Claims

         Generally, a Holder of an Allowed Claim will recognize gain or loss equal to the difference
 between the “amount realized” by such Holder and such Holder’s adjusted tax basis in the
 Allowed Claim. The “amount realized” is equal to the sum of the Cash and the fair market value
 of any other consideration received under the Plan in respect of a Holder’s Claim, including, to
 the extent such Holder is a Beneficiary, the fair market value of each such Holder’s proportionate
 share of the assets transferred to the Liquidating Trust on behalf of and for the benefit of such
 Holder (to the extent that such Cash or other property is not allocable to any portion of the
 Allowed Claim representing accrued but unpaid interest (see discussion below)).

         The transfer of Assets to the Liquidating Trust by the Chapter 11 Trustee should be treated
 for federal income tax purposes as a transfer of such Assets to the Holders of Allowed Claims to
 the extent they are Beneficiaries of the Liquidating Trust, followed by a deemed transfer of such
 Assets by such Beneficiaries to the Liquidating Trust. As a result of such treatment, such Holders
 of Allowed Claims will have to take into account the fair market value of their Pro Rata share, if
 any, of the Assets transferred on their behalf to the Liquidating Trust in determining the amount
 of gain realized and required to be recognized upon Consummation of the Plan on the Effective
 Date. In addition, since a Holder’s share of the assets held in the Liquidating Trust may change
 depending upon the resolution of Disputed Claims, the Holder may be prevented from
 recognizing any loss in connection with Consummation of the Plan until the time that all such
 Disputed Claims have been resolved. The Liquidating Trust will provide the Holders of Allowed
 Claims with valuations of the assets transferred to the Liquidating Trust on the behalf of and for
 the benefit of such Holders and such valuations should be used consistently by the Liquidating
 Trust and such Holders for all federal income tax purposes. HOLDERS SHOULD CONSULT
 THEIR OWN TAX ADVISORS CONCERNING THE RECOGNITION OF GAIN OR LOSS, FOR
 FEDERAL INCOME TAX PURPOSES, ON THE SATISFACTION OF THEIR ALLOWED
 CLAIMS.

                2.      Distributions in Discharge of Accrued but Unpaid Interest

         Under the Plan, Distributions received in respect of Allowed Claims will be allocated first
 to the principal amount of such Allowed Claims, with any excess allocated to accrued but unpaid
 interest. However, there is no assurance that the IRS will respect such allocation for federal
 income tax purposes. Holders of Allowed Claims not previously required to include in their
 taxable income any accrued but unpaid interest on an Allowed Claim may be treated as receiving
 taxable interest, to the extent any consideration they receive under the Plan is allocable to such
 accrued but unpaid interest. Holders previously required to include in their taxable income any



                                                 46
18-10509-shl     Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03             Main Document
                                            Pg 54 of 56


 accrued but unpaid interest on an Allowed Claim may be entitled to recognize a deductible loss,
 to the extent that such accrued but unpaid interest is not satisfied under the Plan. HOLDERS
 SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE ALLOCATION OF
 CONSIDERATION RECEIVED IN SATISFACTION OF THEIR ALLOWED CLAIMS AND THE
 FEDERAL INCOME TAX TREATMENT OF ACCRUED BUT UNPAID INTEREST.

                3.      Character of Gain or Loss; Tax Basis; Holding Period

        The character of any gain or loss as long-term or short-term capital gain or loss or as
 ordinary income or loss recognized by a Holder of Allowed Claims under the Plan will be
 determined by a number of factors, including, but not limited to, the status of the Holder, the
 nature of the Allowed Claim in such Holder’s hands, the purpose and circumstances of its
 acquisition, the Holder’s holding period of the Allowed Claim, and the extent to which the Holder
 previously claimed a deduction for the worthlessness of all or a portion of the Allowed Claim.
 The Holder’s aggregate tax basis for any consideration received under the Plan will generally
 equal the amount realized in the exchange. The holding period for any consideration received
 under the Plan will generally begin on the day following the receipt of such consideration.

        D.      Consequences to Holders of Interests

         Under the Plan, all Interests in the Debtors are being extinguished. A Holder of any
 Interest extinguished under the Plan should generally be allowed a worthless stock deduction in
 an amount equal to the Holder’s adjusted basis in the Holder’s Interest. A worthless stock
 deduction is a deduction allowed to a Holder of a corporation’s stock for the taxable year in which
 such stock becomes worthless. If the Holder held the Interest as a capital asset, the loss will be
 treated as a loss from the sale or exchange of such capital asset. Capital gain or loss will be long-
 term if the Interest was held by the Holder for more than one year and otherwise will be short-
 term. Any capital losses realized generally may be used by a corporate Holder only to offset
 capital gains, and by an individual Holder only to the extent of capital gains plus $3,000 of other
 income.

        E.      Withholding

         All Distributions to Holders of Allowed Claims under the Plan are subject to any
 applicable withholding, including employment tax withholding. The Liquidating Trustee will
 withhold appropriate employment taxes with respect to payments made to a Holder of an
 Allowed Claim that constitutes a payment for compensation. Payors of interest, dividends, and
 certain other reportable payments are generally required to withhold thirty percent (30%) of such
 payments if the payee fails to furnish such payee’s correct taxpayer identification number (social
 security number or employer identification number) (“TIN”), to the payor. The Liquidating Trust
 may be required to withhold a portion of any payments made to a Holder of an Allowed Claim
 if the Holder (a) fails to furnish the correct social security number or other TIN of such Holder,
 (b) furnishes an incorrect TIN, (c) has failed to properly to report interest or dividends to the IRS
 in the past, or (d) under certain circumstances, fails to provide a certified statement signed under
 penalty of perjury, that the TIN provided is the correct number and that such Holder is not subject
 to backup withholding. Backup withholding is not an additional tax but merely an advance


                                                  47
18-10509-shl     Doc 1045     Filed 08/29/19 Entered 08/29/19 16:04:03           Main Document
                                           Pg 55 of 56


 payment, which may be refunded to the extent it results in an overpayment of tax. Certain
 persons are exempt from backup withholding, including, in certain circumstances, corporations
 and financial institutions.

      AS INDICATED ABOVE, THE FOREGOING IS INTENDED TO BE A SUMMARY ONLY
 AND NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL.
 THE FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES OF THE PLAN ARE
 COMPLEX AND, IN SOME CASES, UNCERTAIN. ACCORDINGLY, EACH HOLDER OF A
 CLAIM OR INTEREST IS URGED TO CONSULT SUCH HOLDER’S TAX ADVISORS
 CONCERNING THE FEDERAL, STATE, LOCAL, AND OTHER TAX CONSEQUENCES
 APPLICABLE UNDER THE PLAN.

        CONCLUSION

       The Chapter 11 Trustee believes that the Plan is in the best interest of creditors and urges
 Holders to vote to accept the Plan.

                                      [Signature page follows.]




                                                 48
18-10509-shl   Doc 1045      Filed 08/29/19 Entered 08/29/19 16:04:03        Main Document
                                          Pg 56 of 56


 Dated: August 29, 2019
        New York, New York


                                                RICHARD LEVIN, CHAPTER 11 TRUSTEE
                                                OF FIRESTAR DIAMOND, INC.,
                                                FANTASY, INC., and OLD AJ, INC. (f/k/a
                                                A. JAFFE, INC.)

                                                ____________________________
                                                Richard Levin, Chapter 11 Trustee




                                                JENNER & BLOCK LLP

                                                /s/ Marc Hankin

                                                Marc Hankin
                                                Carl Wedoff
                                                919 Third Avenue, 37th Floor
                                                New York, New York 10022-3908
                                                Telephone: (212) 891-1600
                                                mhankin@jenner.com
                                                cwedoff@jenner.com

                                                Angela Allen (admitted pro hac vice)
                                                353 North Clark Street
                                                Chicago, Illinois 60654
                                                (312) 222-9350

                                                Counsel for the Chapter 11 Trustee




                                           49
